Exhibit 10.29

 

PRELIMINARY AGREEMENT FOR THE SALE OF QUOTAS

JANUARY 2006

 

among

 

FOSTER WHEELER ITALIANA S.p.A.

as Buyer

 

and

 

FINELDO S.p.A.

MPE S.p.A.

as Sellers

--------------------------------------------------------------------------------



2

Index

1   SUBJECT MATTER  2   PRICE  3   PRICE ADJUSTMENT  4   PARTIES’ OBLIGATIONS ON
THE DATE OF THE CLOSING 5   SELLERS’ REPRESENTATIONS AND WARRANTIES  6   BUYER’S
WARRANTIES AND  REPRESENTATIONS – INDEMNIFICATION 7   SELLERS’ INDEMNIFICATION 8
  GENERAL PROVISIONS AND CONFIDENTIALITY  9   APPLICABLE LAW AND DISPUTE
RESOLUTION  10   TAXES  11   ANTITRUST 


ANNEXES:

Annex  “1”     
Fineldo legal representative’s authority 
Annex  “2”    
MPE legal representative’s authority 
Annex  “3”    
Foster Wheeler Italiana legal representative’s authority 
Annex  “A”    
Written consent to the trading by BPN Paribas 
Annex  “B”    
MFP balance sheet 
Annex  2.4    
Budget of Vallesaccarda II 
Annex  5.1I    
Insurances 




--------------------------------------------------------------------------------



Back to Index

3

The present preliminary agreement for the sale of Quotas (hereinafter the
“Contract”), is signed in Milan on January 31st, 2006, among:

  (1) Fineldo S.p.A., with registered offices in Roma, via della Scrofa 64, Tax
code and Register of Enterprises no. 01549810420, VAT number 06713031000,
registered in the Register of Enterprises (CCIAA) of Rome under number 953264,
fully paid-up Capital Stock equal to Euro 17.891.923,32, represented by Mr. Gian
Oddone Merli, born in Cremona on June, 27th ,1955, duly empowered, in his
quality of Managing Director.     (2) MPE S.p.A., with registered offices in
Milan, viale Certosa 247, Tax code and Register of Enterprises no. 12956120153,
registered in the Register of Enterprises (CCIAA) of Milan under number 1599269,
fully paid-up Capital Stock equal to Euro 10.000.000,00, represented by Mr.
Carmine Biello, born in Napoli on October 22nd 1962, duly empowered, in his
quality of Managing Director.     (3) Foster Wheeler Italiana S.p.A., with
registered offices at via S. Caboto 1, Corsico (Milan), Tax code and Register of
Enterprises no. 00897360152, registered in the Register of Enterprises (CCIAA)
of Milan under number 511367, fully paid up Capital Stock Euro 16.500.000,00
represented by Mr. Giovanni Franco Brustia, born in Novara on November, 5th ,
1942, duly empowered, in his quality of Vice President (hereinafter referred to
as “FWI”);  

(Fineldo and MPE are hereinafter collectively referred to as “Sellers”; Sellers
and Buyer are hereinafter collectively referred to as “Parties” and,
individually, as the “Party”)

PREAMBLE

  A) MF Power S.r.l., with registered offices in Milan, Viale Certosa 247, Tax
code and Register of Enterprises no. 03172730966, fully paid up Capital equal to
Euro 750.000,00 (hereinafter “MF Power” or the “Company”) is a company operating
in the field of engineering, construction and operation of plants for the
generation of electric power. At the present time, the Company is involved in
the engineering and construction of some wind farms in Campania (south Italy).  
    The Sellers own 382.500 MF Power quotas, corresponding to 51% of MFP capital
stock. In particular:                 (i) Fineldo owns 163.950 quotas, whose
nominal value is equal to Euro 163.950,00, corresponding to 21,86% of MF Power
capital (hereinafter referred to as “Fineldo Quota”);

--------------------------------------------------------------------------------




Back to Index

4

      (ii) MPE owns 218.550 quotas, whose face nominal is equal to Euro
218.550,00, corresponding to 29,14% of MFP capital (hereinafter referred to as
“MPE Quota”),               MPE Quota and Fineldo Quota, equal to 51% of MF
Power capital, are hereinafter collectively referred to as “Quotas”.         FWI
owns 367.500 quotas, whose nominal value is equal to Euro 367.500,00,
corresponding to the remaining 49% of MF Power capital (hereinafter referred to
as “Foster Wheeler Quota”). Therefore, being a quotaholder managing the Company
together with the Sellers, Foster Wheeler has decided not to carry out due
diligence operations on the Company.    

  B) At the moment, MF Power is engaged with the following projects relevant to
wind plants located in Campania:                 (i) Vallesaccarda (hereinafter
called the “Project Vallesaccarda I” and its enlargement, hereinafter referred
to as “Project Vallesaccarda II or Enlargement”). Project Vallesaccarda I is
relevant to10 wind turbines of 1,5 MW each, for a total power of 15 MW, located
in Vallesaccarda, Avellino. Project Vallesaccarda II is relevant to 6 wind
turbines of 1,5 MW each, for a total power of 9 MW, located in Vallesaccarda,
Avellino.                 (ii) Scampitella (hereinafter referred to as
“Scampitella Project”). The Scampitella Project is relevant to 16 wind turbines,
for a total power equal to 36 MW, located in Scampitella, Avellino (the Project
Vallesaccarda I, the Project Vallesaccarda II and the Project Scampitella are
hereinafter referred to as the “Projects”).             C) On November 13th
2002, MF Power has submitted to the bank San Paolo IMI S.p.A., as agent bank of
the Ministry of Industry, 2 (two) requests, aimed at obtaining grants related to
assets, as foreseen by the law n. 488, dated October 22nd , 1992, (hereinafter
referred to as the “Requests 488”). The first request is relevant to the Project
Vallesaccarda I, and is aiming at obtaining a sum equal to Euro 9.360.000,00,
the second is relevant to the Project Scampitella for a sum equal to Euro
12.986.000,00. By means of a decree dated June 23rd , 2003, the Ministry of
Industry has decided to grant, with exclusive reference to Vallesaccarda I
Project, a sum equal to Euro 6.667.856,00.             D) In order to finance
the whole realisation of the Projects, the Sellers and FWI have proceeded with
MF Power capitalization (the exact entity of which is subject to variations
depending on the development of the Projects), through different means,
inclusive of a proposal of financing through Project Financing. The relevant
contract has been signed with BNP Paribas on November 16th , 2005 (hereinafter
referred to as “The Project Financing”).

--------------------------------------------------------------------------------




Back to Index

5

  E) The Buyer has obtained by BNP Paribas the consent to the present sale, as
per notice dated December 14th 2005, hereto attached as Attachment “A”.        
F) With reference to the Project Vallesaccarda I, the “Conditions for the
Project Vallesaccarda I” (see definitions), necessary for the start up of the
Wind Park, have not occurred yet.         G) With reference to the Project
Vallesaccarda II, as of today the “Conditions for the Enlargement”, necessary
for the start up of the relevant wind park (see definitions) have not been met
yet. Moreover, with reference to the agreement signed on 5/6/01 between MF Power
and the Municipality of Vallesaccarda and regarding, among other things, the
possibility to install 6 new wind turbines, the Sellers are considering the
option to install only 5 of them, as the actual possibility to install six wind
turbines has turned out to be more onerous.         H) With reference to the
Project Scampitella, as of today MF Power has obtained only the certificate
estimating the impact on the environment (Certificato di Valutazione Impatto
Ambientale) and, therefore, the “Conditions for the Project Scampitella” (see
definitions), necessary in order to open the Site, have not occurred yet.      
  I) The Contract is based on mutual obligations contracted in good faith, as
stated in artt. 1375 and 1175 of the Italian Civil Code. The Parties have
decided to sign the present Contract on the essential and necessary assumption
that all the permits, authorizations, licenses and prescriptions relevant to
each Projects, which have not yet been obtained, will be obtained as soon as
possible and in any case in a reasonable time period, having regard to the time
period normally necessary to obtain similar permits, authorizations, licenses
and prescriptions. Moreover, the Parties are stipulating the Contract on the
essential and necessary assumption that the Parties will do their, so that the
Conditions for the Projects Vallesaccarda I and II and of the Project
Scampitella will take place as soon as possible, in accordance with the best
practice and following the principles of economic convenience.         J)

The Parties acknowledge that, by means of a letter dated November 10th 2005, FWI
exercised its pre-emption right on the basis of the following written notices:
letters dated September 28th , October 13th and 20th undersigned by the Sellers
and letters dated October 6th and October 19th undersigned by the Buyer.

Moreover, the Parties acknowledge that, following the above, the following
further letters have been exchanged among them: letters dated 18.11.2005,
23.11.2005, 14.12.2005, 20.12.2005, 30.12.2005, 09.01.2006, undersigned by the
Sellers, and letters dated 17.11.2005, 21.11.2005, 05.12.2005, 15.12.2005,
21.12.2005, 03.01.2006, undersigned by the Buyer.

--------------------------------------------------------------------------------



Back to Index

6



  K) The Sellers have prepared a pro forma document about MFP financial
situation, in compliance with the applicable law provisions and with the
Accounting Principles applied by MFP in the last two financial years. Said
document is attached to the Contract as Annex B and will be hereinafter referred
to as the “Financial Statement”.           NOW THEREFORE           on the basis
of the above recitals, which, together with the Annexes, shall form an integral
and substantive part of the present Contract, and on the basis of the mutual
following agreements, statements, warranties and obligations, the Parties hereby
agree and covenant as follows.      

    DEFINITIONS           In the Contract, the following terms and expressions
shall have the meanings respectively set forth below:           Accounting
Principles means the principles applied for the drafting of the last two
balance-sheets of MF Power, in accordance with the principles and the rules
stated by Italian laws for the drafting of limited companies’ balance-sheets and
with the accounting principles acknowledged and applied by the National
Association of accountants.           Auditor has the meaning specified under
art. 3.3.           Buyer is Foster Wheeler Italiana S.p.A.           Balance
Sheet is the financial statement of the Company as of December 31, 2004.        
  Closing is the execution of the notarial Deed of Transfer of the Quotas, as
per art. 1.3.           Company means MF Power S.r.l.           Conditions for
the Enlargement means the operation of the relevant plant, including the
provisional acceptance of the plant itself, provided that no prohibition to use
the whole energy produced is given out by the authority.           Conditions
for Project Vallesaccarda I means the operation of the relevant plant, including
the provisional acceptance of the plant itself, provided that no prohibition to
use the whole energy produced is given out by the authority.          
Conditions for the Project Scampitella is the opening of the relevant site, in
the absence of public prohibitions to use the whole energy produced and

 

--------------------------------------------------------------------------------



Back to Index

7

    provided that all necessary authorizations for the construction of the wind
park have been obtained.           Conditions precedent has the meaning
specified under art. 1.4.           Contract is the present contract and its
annexes.           Deed of Transfer of the Quotas is the deed signed before the
notary chosen by the Buyer, as set forth in art. 1.3.           Enlargement or
Vallesaccarda II Project has the meaning set forth under recital lett. B).      
    Final  Financial Situation means the financial situation of the Company as
per art. 3.           Financial Situation means the pro forma financial
situation of MF Power as defined under recital K           Fineldo Quota has the
meaning specified under recital A (i).           First Instalment has the
meaning specified under art. 2.5.           Lien is every claim, request,
interest, put and call, pre-emption, veto or other third party right of any
kind, as well as any charge, pledge, mortgage, warranty, legal action such as,
by way of example and not as a limitation, seizures, legal custodies or
detrimental registrations, lien, legal burden or similar restriction, of any
kind whatsoever, and in favour of anyone.           Loss or Losses means any
liability, contingent liability or loss, which is not pointed out in the
Financial Statement or has occurred after the Financial Statement and before the
Closing.           MF Power has the meaning specified under recital A).        
  MPE Quota has the meaning specified under recital A (ii).           Net
Financial Situation means the difference between the current assets and the
debts (as per art. 2424 of the Italian civil code) in the Final Financial
Situation.           Net Sums has the meaning specified under art. 2.          
Price has the meaning specified under art. 2.1.           Price Adjustment has
the meaning set forth in art. 3.           Project Scampitella has the meaning
specified under recital B (ii).

 

--------------------------------------------------------------------------------



Back to Index

8

    Project Vallesaccarda I has the meaning specified under recital B (i).      
    Project Vallesaccarda II has the meaning specified under recital B (i).    
      Projects has the meaning specified under recital B (ii).           Project
Financing has the meaning specified under recital D.           Quotas means n°
382.500 quotas, of a nominal value equal to Euro 382.500,00 corresponding to 51%
of MF Power fully paid-up capital.           Requests 488 means the applications
for grants specified under recital C), inclusive of any integrations and/or
modifications to them, occurred before the Closing.           Second Instalment
has the meaning specified under art. 2.5 (ii) (a) or (b).           Sellers
means Fineldo and MPE together.           Third Instalment has the meaning
specified under art. 2.5 (iii).           Working day/s is every calendar day
during which the banking institutions are usually open to the public customer in
Milan for the carrying out of their activities.       1. SUBJECT MATTER        
1.1 In accordance with the terms, conditions, warranties and representations set
forth in the Contract, and upon the occurrence of the Conditions Precedent
specified under the following art. 1.4, by undersigning the Contract the Sellers
undertake to sell and transfer to the Buyer, who undertakes to buy, the Quotas
on the date of the Closing.         1.2 The Sellers are the exclusive owner of
the Quotas and are completely free to dispose of them. With the only exception
of the pledge in favour of BNP Paribas as a consequence of the Project Financing
mentioned under recital D), the Quotas will be transferred to the Buyer free
from any Liens and with all the obligations, rights and benefits relevant to
them, including the right to receive dividends (whether they are declared
subject to distribution or not).         1.3 The Closing shall take place,
within 30 (thirty) Working Days from the date in which the Conditions Precedent
have occurred, before the public Notary chosen by the Buyer and indicated in a
written notice to be sent to the Sellers at least 10 (ten) Working Days before
the date of the Closing. Said written notice will be sent by registered mail –
anticipated via fax –

 

--------------------------------------------------------------------------------



Back to Index

9

    and will specify the date, the time and the place where the sale of the
Quotas will take place through the signing of the notarial Deed of Transfer of
the Quotas. The Parties expressly declare and warrant that the notarial Deed of
Transfer of the Quotas will be underwritten only in order to formally execute
the transfer of the Quotas and to implement the necessary securities and
registrations foreseen by the applicable laws, and that the Deed of Transfer of
the Quotas will not have any novating effect nor will change in any way the
terms and conditions of the Contract, which will entirely rule any and all
Parties’ rights and obligations arising out of the transfer of the Quotas.      
      1.4 The Parties mutually acknowledge that the transfer of the Quotas will
take place only if the following conditions (hereinafter referred to as
“Conditions Precedent”) will occur within June 30th , 2006:                 (i)
the authorization to the operations foreseen in the Contract, or similar
statement issued by the Authority for Competition and Market according to the
law on “ANTITRUST”, as foreseen in the following art. 1.1.                 (ii)
the occurrence of the Conditions for the Project Vallesaccarda I operation.    
        1.5 The Buyer will take possession of the Quotas from the date on which
the Deed of Transfer of the Quotas has been undersigned before the Notary.      

2. PRICE         2.1 The Parties mutually acknowledge that Price (hereinafter
the “Price”) has been agreed in line with the principles specified under art.
2.5 and will be divided as follows, save the adjustment of the First Instalment,
if any, as per art. 3:                 (i) 42,86% to Fineldo,       (ii) 57,14%
to MPE.             2.2 The Price has been fixed and agreed among the Parties on
the assumption that the Conditions for the Project Vallesaccarda I,
Vallesaccarda II and Scampitella will occur. Therefore, the Parties will make
their best efforts, in good faith and with the due level of diligence, so as to
allow MF Power to implement all the activities necessary for the occurrence of
the above-mentioned Conditions as soon as possible, on the basis of the best
practice applied in the field of wind energy, following the principles of
economical convenience and according to the activities already put in place in
order to achieve of the Conditions for the Project Vallesaccarda I.The Parties
acknowledge that the above provisions are an essential assumption for the
Contract execution.

 

--------------------------------------------------------------------------------



Back to Index

10

  2.3 The Parties agree that the Price and its payment are divided in three
instalments, as better specified under art. 2.5. The Parties agree and mutually
acknowledge that the occurrence of events of Force Majeure or of changes in law,
if any, will in no case affect the Price.             2.4 The Price has been
fixed by the Parties on the assumption that the costs to be borne after the
Closing by the Company for the activities aimed at achieving the Conditions for
the Project Vallesaccarda II, if exceeding the budget already approved by the
Parties and hereto attached, will have to be previously agreed by the Parties on
the basis of the principles set out under art. 2.2. In case of disagreement on
their amount, the above-mentioned costs will be borne by the Buyer.            
2.5 The Price, to be calculated on the basis of the following principles, will
be paid by the Buyer to the Sellers at the occurrence of the following events
and according to the schedule and the terms hereinafter specified:              
  (i) the “First Instalment”, equal to Euro 10.710.000,00 will be paid by the
Buyer to the Sellers on the date of the Closing, by means of a bank transfer on
the bank account specified by written notice by the Sellers to the Buyer, at
least 3 (three) Working Days before the date of the Closing.                  
It is understood that the First Instalment has been estimated on the assumption
that the Financial Position of the Company on the date of the Closing will be
equal to zero and will be therefore subject to adjustment on the basis of the
Final Financial Position, according to the provisions of the following art. 3.  
              (ii) The “Second Instalment” will depend on which event, out of
the following two, will occur:

                    a.  Euro 5.610.000,00 in case n. 6 (six) wind turbines will
be installed. It is expressly agreed that from the above sum will be deducted,
pro quota, all the direct and necessary costs incurred by the Company after the
Closing for the carrying out of the Project Vallesaccarda II, being understood
what set forth under art. 2.4. It is agreed that, as a coverage for the
financial burdens accounted by the Company during the Construction and after the
Closing, , a monthly lump sum equal to Euro 10.000,00 will be deducted from the
Second Instalment, independently from the actual amount of said financial
burdens                     b. Euro 4.675.000,00 in case only 5 (five) wind
turbines will be installed. It is expressly agreed that from the above sum will
be deducted, pro quota, all the direct and necessary costs incurred by the
Company after the Closing for the carrying out of the Project Vallesaccarda II,
being understood what set forth under art. 2.4. It is agreed that, as a coverage
for the financial burdens accounted by the



--------------------------------------------------------------------------------



Back to Index

11

          Company during the Construction and after the Closing, a monthly lump
sum equal to Euro 10.000,00 will be deducted from the Second Instalment,
independently from the actual amount of said financial burdens,                
    The Second Instalment, to be calculated as above, will be paid by the Buyer
to the Sellers within 10 (ten) Working Days from the occurrence of the
Conditions for the Enlargement.                   (iii) The “Third Instalment”
has been fixed by the Parties in Euro 3.359.880,00. It is expressly agreed that
all costs accounted by the Company for the Scampitella Project until the date of
the Closing will have to be added pro quota to the above-mentioned amount.      
              Moreover, it is agreed that, should the total cost for the
development of the Scampitella Project exceed the sum of Euro 1.000.000,00 (one
million), the approval by the Parties will have to be given for each single cost
item exceeding Euro 10.000,00. It is further agreed that, in case of
disagreement among the Parties with respect to the above-mentioned costs, said
costs will be borne by the Sellers.                     The Parties mutually
acknowledge and agree that should, from an economical point of view, the
decrease of the effective power of Scampitella Project of the wind park with
result more convenient respect to the power authorized by the public authority ,
the Third Instalment will be reduced of Euro 183.000,00 for each missing MW with
respect to the 36 MW initially foreseen.                     The Third
Instalment, to be calculated as above, will be paid by the Buyer to the Sellers
within 10 (ten) Working Days from the occurrence of the Conditions for the
Project Scampitella. The Parties undertake to immediately the occurrence of the
conditions relevant the Second and Third Instalment. The Parties irrevocably
undertake to make their best efforts to allow the occurrence of the conditions
relevant to the Second and Third Instalment.                     In case within
December 31st 2008 the Conditions for the Enlargement and/or the Conditions for
the Project Scampitella have not occurred, nor can be reasonably expected to
occur in the next future, the Parties will meet to discuss in good faith the
opportunity to pursue with said projects and to agree on the relevant changes to
the Contract, on the basis of a fair evaluation of the respective.              
      In case the Parties will not reach an agreement within 3 (three) months,
the Parties agree that the Contract will be considered as automatically
terminated with respect to the future obligations and rights, but will remain
fully valid and effective with respect to all rights and obligations already in
force on the date of the termination.

--------------------------------------------------------------------------------



Back to Index



12

        The Parties agree that, should the Company receive a financial grant as
a consequence of the Requests 488, as indicated under recital C) of the
Contract, the Buyer will pay to the Sellers, in addition to the Price,
additional sums pro quota with respect to the sums actually received by the
Company as financial grants (it is understood that the payment by the Company of
said additional sums will release the Company from its payment obligations in
the same way as the payment of the Price). The payment of said additional sums
will be effected within 30 (thirty) Working Days from the date on which the
grant will be actually received, from time to time, by the Company, once the
Company has deducted all the taxes, duties, fiscal fees and/or whatever
withholding to be paid by the Company itself (said sums will be hereinafter
referred to as “Net Sums”). The Buyer undertakes to immediately notify to the
Sellers the (positive or negative) decision of the Authority with respect to the
grants asked by means of the Requests 488, and to give back to the Sellers copy
of the certificate stating the above decision and/or of whichever document,
issued by the Authority, relevant to the grant and having a negative impact on
the actual payment in favour of the Sellers of the sums foreseen by the present
provision.

        2.6 Moreover, in case within December 31st, 2008 the Conditions for the
Project Scampitella have not occurred, nor can be reasonably expected that they
will occur in the next future, and the Parties have mutually agreed, according
to art. 2.5, not to proceed with the realization of said Project, the Sellers
will be obliged to pay back to the Buyer, within 10 (ten) Working Days from
receipt of the relevant written notice and in the form therein specified, a sum
equal to Euro 1.000.000,00 (one million/00) as final settlement of the Price.  
    3. PRICE ADJUSTMENT           The Parties agree that the First Instalment
will be subject to adjustment (i.e. increase or decrease, hereinafter referred
to as the “Price Adjustment”) on the basis of the difference between the Company
Net Financial Position on the date of the Closing, so as resulting from the
Final Financial Position, and a Company Net Financial Position equal to zero,
used by the Parties as a reference for the calculation of the Price, so as
specified under art. 2.5 (i). It is further agreed that, in determining the Net
Financial Position on the date of the Closing, the following items of the
current assets will not be taken into account:           – credits arising out
of the law 488 still to be paid to the Company (if and to the extent the
adjustment of the price as per art. 2.5 last sentence of the Contract is
applicable).

--------------------------------------------------------------------------------



Back to Index

13

  3.1 The Sellers can dispute each part of the Final Financial Situation through
a registered letter, to be sent to the Buyer within 15 (fifteen) Working Days
from the date on which the Sellers have received the Final Financial Situation,
specifying each single contested item to be discussed and the disputed amount.  
      3.2 In case of dispute as per art. 3.1 the Buyer and the Sellers will try
to amicably settle their disagreement and each kind of solution they will agree
upon will be considered final and binding for the Parties.         3.3  Should
the Parties not reach an agreement within 7 (seven) Working Days from the date
of receipt of the letter mentioned in art. 3.1, the Buyer and the Sellers will
submit the unsolved disputes to the attention of an auditor (hereinafter the
“Auditor”), who will be chosen by Parties’ mutual agreement or, in case of
disagreement, by the chief judge of Milan Court, upon request of the most
diligent Party.         3.4  The Auditor will settle the above-mentioned
disputes on the basis of the Accounting Principles applied by the Company in the
previous balance sheets and in accordance with the applicable laws.         3.5
The Auditor will act as “arbitratore” as per art. 1349, first para., of the
Italian civil code. Therefore, he will take a decision within 30 (thirty)
Working Days from the date on which he was appointed and his decision will be
final and binding for the Parties, except for the case of gross negligence and
wilful misconduct.         3.6 In case the Sellers owes any sum to the Buyer, or
vice versa, as Price Adjustment as per the present article, said sum will have
to be paid within 10 (ten) Days from the date on which the Parties have reached
an agreement of from the date on which the Auditor has notified his decision.
Once the above-mentioned ten days have expired, interests will accrue on the
delayed payment, to the tune of 3% above the legal rate.         3.7 The burdens
and the costs associated with Auditor’ activities of the and their sharing among
the Parties will be decided by the Auditor, in accordance with the results of
his decision.

      4. PARTIES’ OBLIGATIONS ON THE DATE OF THE CLOSING      

  4.1 On the date of the Closing:           (i) the Sellers jointly and
severally, also as per art. 1381 of the Italian civil code, undertake to:     a.
hand over to the Buyer the resignation letters of the company directors and of
the internal auditors of MF Power chosen by the Sellers. Said resignation
letters will be effective as of the date of the Closing, and

--------------------------------------------------------------------------------



Back to Index

14

      each of them will specify that the resigning director/auditor has no
credit towards MF Power with respect to his activity as director/auditor, except
for the sums, if any, due to them on the basis of the agreed compensations.    
        b.  call a meeting of the Company, in order to accept the
above-mentioned resignations and to state the fullest disclaimer of liability in
favour of the resignating directors, and at the same time appoint the new
directors and internal auditors of MF Power;             c. allow the person
appointed by the Company as Company director (hereinafter the “Director”), in
accordance with the provisions of the following paragraph (ii) c of the present
article, to accept the appointment and get him to irrevocably resign at Buyer’s
simple request and, in any case, within 5 (five) Working Days from the day in
which the Third Instalment has been paid;           (ii) The Buyer undertakes
to:     a. Pay to the Sellers the First Instalment;             b. Allow MF
Power to carry out any further activity reasonably necessary or useful in order
to obtain the grants requested by means of the Requests 488;             c.
Appoint a Director chosen by the Sellers, who will act in accordance with
Buyer’s instructions and will be held harmless from any and all adversely
affecting consequence arising to the Company as a consequence of his acting in
accordance with Buyer’s instructions.           4.2 The Parties expressly agree
and acknowledge that the various obligations specified above are part of a sole
and indivisible obligation. The Parties also acknowledge that all the actions
and operations specified under art. 4.1 will be considered as a single
operation: in this way, no action or operation will be considered as completed
until all the other actions and operations have been carried out in accordance
with the Contract. The Parties acknowledge that the present clause is an
essential provision of the Contract.      

5. SELLER’S REPRESENTATIONS AND WARRANTIES           The Sellers hereby
represent and warrant to the Buyer that all information and data contained in
the representation and warranties of the present art. 5 are true and correct,
and that the Sellers have not been silent about any relevant information
concerning the Projects. The representations and warranties foreseen by the
present art. 5 are and will be true, accurate and complete on the date of the
Contract and on the date of the Closing, with the exception of every
circumstance or situation, if any, occurring or coming to Vendor’s knowledge
after the date of the Contract which could cause differences or non-fulfilments
on the representation and warranties specified in the present art. 5. It is
understood that the Sellers hereby undertake to

--------------------------------------------------------------------------------



Back to Index

15

    promptly notify, and in any case within and not later than the date of the
Closing, every change, if any, in their representation and warranties.          
  In particular, the Sellers represent and warrant:           (A) INCORPORATION
AND CAPACITY OF THE SELLERS             (i) Seller’s companies are duly
organized, validly existing and registered in the Register of Enterprises of
Milan and Rome. They have never been submitted to dissolution, liquidation or
bankruptcy, they are not insolvent or unable to pay their debts and no situation
is currently envisaged, which could lead to any of the above insolvency
proceedings.             (ii) The Sellers have the full legal power and
authority necessary to execute the present Contract and fulfill the obligations
stated therein; said obligations do not conflict with any corporate by-laws or
any legal or judicial provision, as well as with any agreement, contract or
undertaking relevant to the regular continuation of Sellers’ activities.        
    (iii) The Sellers have obtained all necessary authorizations for the
execution and fulfilment of the present Contract.             (iv) With respect
to the present Contract no further authorization is required, other than the one
foreseen in art. 11.           (B) QUOTAS CAPITAL              The quotas
capital of MF Power amounts to Euro 750.000,00, is fully subscribed and paid-up
and has been duly issued. The Quota are not subject to any put and call, nor to
any other right of any kind whatsoever allowing third parties to subscribe or
buy Vendor’s quotas, nor to any other third party right. The Sellers are the
exclusive owners of the Quotas, which are free from any claim, request,
interest, put and call, veto or other third party right of any kind, as well as
from any pledge, mortgage, seizure, priority, lien, legal burden or similar
restriction of any kind whatsoever, including the right to receive the
dividends, with the only exception of the pledge in favour of BNP Paribas, as
per art. 1.2.           (C) ENTITY OF THE QUOTAS             (i) The Quotas
represent 51% of the subscribed and paid-up corporate capital of the Company and
their nominal value is equal to 1 Euro for each single Quota.             (ii)
No agreement relevant to the Company and or to the transfer of the Quotas, which
binds or could bind the Buyer or in any way prevent or could prevent the
fulfilment of the Contract, is in force among the Sellers and third parties.

--------------------------------------------------------------------------------



Back to Index

16

  (D) CORPORATE AND ACCOUNTING ASPECTS             (i) The Company does not
possess, directly or indirectly, shares, securities or any participation in any
other company or entity.             (ii) All account books as well as any
accounting records required by the applicable law are kept in accordance with
the relevant law provisions. All the above-mentioned books and records are in
Company’s possession and under its control, are accurate and have at the date
hereof been fully, properly and accurately kept in all material respects.      
      (iii) The Company has duly registered its account books in the Register of
Enterprises, after their regular and duly approval by the Company’ General
Meeting.           (E) FINANCIAL SITUATION             (i) The Financial
Statement is attached to the present Contract as Annex B.              (ii) The
Financial Statement of the Company, which has been prepared in compliance with
the applicable provisions of law and with the Accounting Principles, clearly and
accurately reflects, providing a faithful picture thereof, the economic and
financial situation of the Company. The Company has no actual or potential
contingencies or contingent liability towards third Parties, nor debts,
properties, guarantees or similar, which are not reflected in the Financial
Situation, according with Accounting Principles.             (iii) Up to the
date of the Financial Statement, the Company has not incurred in any kind of
liability other than the ones arising out of the carrying out of Company’s
normal activities.            (F) CONTRACTS             (i) The Sellers declare
that none of their employees and/or consultant have entered into any contractual
obligation or have otherwise taken on any liability, in the name and on behalf
of Company, which is in breach of Company’s management procedures agreed and
applied by the Parties.              (ii) All Vendor’s contractual obligations
towards MF Power have been or will be fulfilled on time by the Sellers.        
    (iii) There are no actions, suits, or other proceedings of whatsoever
nature, pending or threatened against the Company with respect to requests of
compensation for damages or any other payment obligation, with the only
exception of the ones communicated to the Buyer in accordance with Company’s
management procedures agreed and applied by the Parties.             (iv) The
Company has no employees             (v) All the contracts, agreements and other
commitments executed by the Company are valid and binding, the Company and the
other Parties to

--------------------------------------------------------------------------------



Back to Index

17

      said contracts have fulfilled all their obligations arising therefrom
until today, neither the Company nor any of the Parties is in breach or in delay
with respect to any of the terms of the above-mentioned contracts and there is
no situation or particular circumstance that could lead to suppose the breach of
one of said contracts.             (vi) The Sellers represent that the Company
has no contract in force with any of the companies of the Merloni group, with
the only exception of the service contract with MPE dated June 17th 2005.      
      (vii) The Sellers represent that the Company has no credit towards the
Sellers and that, in particular, the loan granted to Fineldo has been totally
reimbursed.           (G) PENDING LITIGATIONS             (i) With the exception
of the claim relevant the injunction for the payment of sums, which is pending
before the Court of Potenza (decision n. 647/04 dated 16.09.2004, notified on
27.09.2004 –r.g. 1789/04), no actions, suits, administrative, arbitration or
other proceedings of any kind, judicial or extrajudicial, is pending or has been
threatened against the Company.             (ii) The Company is not a party in
any pending proceedings against any actual or former Director of the Company
concerning any action or omission for which the Company or said Director could
be liable.           (H) TAXES AND DUTIES             (i) The Company has
regularly filed on time all tax returns and accounting documents required by the
applicable law, and has duly paid all relevant burdens. The originals or the
copies of the whole tax documentation are at Company’s disposal.            
(ii) The Company has regularly paid on time all due taxes, within the terms
imposed by the law or, as the case may be, has obtained the postponement of the
payment, as well as has regularly paid on time any other taxes and contribution
and any other kind of national, regional and local taxes.             (iii) The
Company has regularly made every withholding relevant to the payments effected
and has regularly paid all the sums withheld by the Tax Authority.            
(iv) The Company has no fiscal obligations, other than the ones specified in the
financial statement and in the tax returns filed by the Company until today.    
        (v) The execution of the Contract will not cause any negative change in
the fiscal situation, in the fiscal benefits and, in general, in the fiscal
credits, rights and obligations of the Company.

--------------------------------------------------------------------------------



Back to Index

18

    (vi) The Company is not subject, at the moment, to any fiscal inspection,
nor has it been notified that an inspection proceedings is going to start.      
      (vii) In accordance with Accounting Principles, the Company has set aside
all necessary and fully sufficient funds, in order to cover the payment of any
taxes relevant to all kind of operations, including those for which the term of
payment has not yet matured and those whose payment has been postponed.        
    (viii) All Company’s debts and obligations at the date of the Balance-sheet,
with respect to taxes or towards fiscal Authorities, for which the Company is
principal or residual debtor, are duly evidenced and covered by specific
Provision of the Balance-sheet.           (I) INSURANCES             (i) 
Company’s insurance policies in force are the one listed in Annex 5.1 (I).      
      (ii) No claim for damages compensation with respect to Company’s insurance
policies are pending, with the exception of the pending accidents no 012046425
and 01204628, CAR policy 248752351.           (J) FIXED ASSETS             (i)
The Company owns and is in possession of all the fixed assets listed in the
Balance-sheets. Each and every sum due for any cause whatsoever to the owners of
the real estates rented by the Company until the date of the Closing has been
and will be duly paid.             (ii) The costs, burdens and expenses of any
kind, including those relevant to possible consultancies rendered before the
Closing (or thereafter, if relevant to notices received before the Closing) by
third parties to the Company’s benefit, in order to conform the assets rented by
the Company to the legal provisions about safety, will be exclusively borne by
the Sellers, who undertake to let the above operations be carried out within the
necessary technical time. The Sellers will pay directly or will reimburse the
costs to the Company, at Company’s first request, in case the Company has paid
some sums in advance to let the above activities be carried out.           (K)
COMPLIANCE WITH LAW             (i)  The Company has not received any written
notice, request or claim by the competent authorities, that could have an impact
on the carrying out of its activities, or reduce its profitability, or limit or
prevent Company’s full availability and right of use with respect to its
properties.        

--------------------------------------------------------------------------------



Back to Index

19

  (L) CURRENT ACTIVITIES             (i)  On the date of the Financial
Situation, and save for what stated in the Contract and fin its Annexes and
until the date of the Closing, all Company’s activities have been and will be
carried out in the ordinary way and following the same principles as the ones
used in the past, and no facts or events have occurred, that could have a
negative impact on Company’s financial situation or on its activities.          
(M) LICENSES             (i)      As of today, the Company has not received any
notification concerning the breach of any licence necessary for the development
of its business.           (N) ENVIRONMENT             (i)       As of today,
the Company has never been sanctioned for breaches of environmental laws.      
    (O) ABSENCE OF CONTRAINTS, THIRD PARTIES’ CONSENTS AND AUTHORIZATIONS      
      (i) The execution of the Contract and of its relevant documents, their
fulfilment and the performance of the obligations therein set forth by the
Sellers do not represent a breach of Seller’s corporate by-laws, or of Seller’s
contractual obligations of any kind, or of any decision or judgment, taken by a
judge or by an arbitrator, towards the Sellers, or the breach of any laws of any
kind. At the present date, there is no pending judicial proceedings or
arbitration that could have an impact on the validity, enforceability and
execution of the Contract.             (ii)  With the exception of what is
stated by art. 8 of Company’s corporate by-laws, at the present date there is no
valid and binding right of any kind, such as, by way of example, any put and
call or pre-emption right, which give or could give to third parties the right
to buy or be invited to buy, in whole or in part, the Quotas.             (iii)
With the exception of the authorization to be given by the Antitrust authority,
as explained in art. 11, and of the Authorization specified under Annex A, the
execution of the Contract and of the relevant documents, their fulfilment and
the performance by the Sellers of the obligations set forth therein (i) do not
need to be approved or in any way authorized, through any kind of permit or
license, by the public authorities or by any private entity; (ii) do not give to
any third party the right to terminate any contract in force with the Company;
(iii) do not involve the loss, ineffectiveness or withdrawal of any license,
authorization or public permit already given to the Company; (iv) are not in
breach of any agreement to which the Company is part, nor with

--------------------------------------------------------------------------------



Back to Index

20

      any judicial decision or arbitration award, order or measure addressed to
the Company.             (iv) At the present date, there is no agreement of any
kind which could give to any third party the right to claim for damages
compensation as a result of the transfer of the Quotas as per the present
Contract.         6. BUYER’S WARRANTIES AND REPRESENTATIONS – INDEMNIFICATION  
        6.1 The Buyer represents and warrants that:             (i)  Its company
is duly organized, validly existing and in bonis as per Italian law and has the
authority and the capacity necessary in order to execute the Contract and
fulfill the obligations stated therein.             (ii)  The execution of the
Contract and the fulfilment and performance of the obligations therein set forth
do not represent a breach of Seller’s corporate by-laws, or of Seller’s
contractual obligations of any kind, or of any decision or judgment, taken by a
judge or by an arbitrator, towards the Sellers, or a breach of any applicable
laws or regulation of any kind, or of any provision of Buyer’s corporate
by-laws, or a breach of any agreement or contract to which the Buyer is part.  
          (iii)  It has taken all necessary action in order to empower the
persons signing the contract to undersign, carry out and fulfill all Buyer’s
obligations arising out of the present Contract and to let the Contract be
binding and in force.             (iv)  Except for the provisions of artt. 1.4
and 11, the execution of the Contract, and its fulfillment by the Buyer, do not
need any notice to or approval or authorization by any public or governmental,
national or international authority.             (v) It has any necessary
resource, including financial resources, in order to fulfill all its obligations
arising out of the present Contract.             (vi) It has not executed any
contract or agreement of any kind with third parties, which could give to anyone
the right to claim, towards the Buyer or the Sellers, the payment of a fee for
services rendered as broker, consultant or agent with regard to the transactions
foreseen by the present Contract.           6.2 By executing this Contract the
Buyer undertakes to indemnify and hold the Sellers harmless with respect to any
loss arising out of any misrepresentation in, or breach of, any of the
warranties or representations specified in the present article. Any claim
relevant to the above will be notified by the Sellers within December 31st,
2008. Buyer’s obligations to indemnify the Sellers hereunder shall be limited to
claims notified by the Sellers within said time period, being however understood

--------------------------------------------------------------------------------



Back to Index

21

    that any claim or request notified within said time period will remain valid
till the final decision of the merit of the same.           6.3 The
representations and warranties specified under the present article 6 are true,
accurate and complete as of the date of Contract execution.         7. SELLERS’
INDEMNIFICATION           7.1 The Sellers undertake to indemnify and hold the
Buyer – or, at Buyer’s request, the Company – harmless from any Loss, damage,
liability and expense (including attorneys’ fees) or any other financial
consequence of any kind whatsoever which may be directly or indirectly incurred
or suffered by the Buyer or by the Company as a result of:             a. 
Seller’s breach of Contract;             b. any misrepresentation in, or breach
of, any of the warranties or representations set forth in article 5 or in the
Annexes;             c. any claim based on Company’s liabilities or obligations
not included in the Financial Situation;             d. any third party’s claim
against the Company arising out of facts, acts or omissions occurred before the
date of the Closing, which have not been disclosed;             e. Company’s
actual or possible liabilities already existing at the date of the Closing and
not disclosed.             It is understood that the above indemnification right
shall not apply to liabilities arising out of contracts or other written
undertakings undersigned by Buyer’s representatives.           7.2 Buyer’s
claims with respect to indemnification as per the present art. 7 will be
notified in writing to the Sellers within 15 (fifteen) Working Days of Buyer’s
becoming aware of the event upon which the claim is based. Said written notice
will have to be accompanied by every possible evidence and document supporting
the claim.           7.3 The Sellers will have 15 (fifteen) Working Days to
dispute in writing Buyer’s notification as per art. 7.2. It is understood that,
in case said time limit is not respected, the Sellers will be obliged to effect
the payment requested by the Buyer, as well as the payment of the relevant
accrued interests, within 15 Working Days from the expiry of the time limit
fixed for the notification of the dispute.           7.4 In case of timely
notification of the dispute relevant to the request for indemnification, should
the Parties fail to reach an agreement within the following 30 (thirty) Working
Days, the Buyer will have the right to start an arbitration proceeding as per
art. 9.      

--------------------------------------------------------------------------------



Back to Index

22

  7.5 In case of any request of indemnification arising out of a suit or an
exception introduced by third parties (including, without limitation, any public
or fiscal authority) against the Buyer and/or the Company, the Buyer and the
Sellers will manage the litigation together and will jointly appoint reliable
consultants and lawyers. With respect to the signature of possible agreements
for the settlement of the dispute and to decisions involving Sellers’
acknowledgment and taking on, in whole or in part, of the obligations object of
the litigation, should the Sellers and the Buyer fail to reach an agreement
within a reasonable time-period, the Sellers will have the right to take the
final decision, in any case (and unless the Sellers declares they are willing to
take on, in whole or in part, the disputed obligations) taking into account the
position of the Buyer and of its consultant and lawyers. For the settlement of
disputes the Sellers will have the right to avail themselves, at their own cost,
of new laws and/or fiscal amnesty.         7.6 It is understood that the right
to obtain damage compensation as per the present art. 7 is the exclusive remedy
relevant to the Sellers breach of the representations and warranties given in
the present Contract and is in lieu of any other right, suit, remedy, claim or
protective measure, including the right to terminate the Contract.         7.7
Seller’s liability as per the present art. 7 will never exceed an amount equal
to 50% of the portion of the Price actually paid by the Buyer on the date on
which the request for indemnification has been notified.         7.8 Sellers
shall be under the obligation to indemnify the Buyer for liabilities under this
indemnification clause only (i) provided that such liabilities exceed Euro
100.000,00 and (ii) exclusively for any amount in excess of such threshold.    
    7.9 The Sellers shall not have the obligation to indemnify the Buyer for
single indemnification request not exceeding Euro 1.000,00. = (onethousand).    
    7.10 With respect to the obligation to indemnify the Buyer for liabilities
under this indemnification clause, the Sellers will be jointly and severally
liable towards the Buyer.         7.11 Any claim relevant to the above shall be
notified by the Buyer within December 31st, 2008. Buyer’s obligations to
indemnify the Buyer hereunder shall be limited to claims notified by the Buyer
within said time period, being however understood that any claim or request
notified within said time period will remain valid till the final decision on
the merito of the same

--------------------------------------------------------------------------------



Back to Index

23

8. GENERAL PROVISIONS AND CONFIDENTIALITY          8.1 The original
documentation relevant to MF Power which is in Sellers’ possession will be put
at Buyer’s disposal, in his offices, as from the 10th Working Day after the
Contract execution. The Buyer undertakes to collect the documentation within the
following 15 Working Days, upon signature of the relevant receipt and
anticipating via fax at least 24 hours in advance to the Sellers his will to
collect the documentation.         8.2 The Contract, together with its Annexes,
which form an integral part thereof, represents the entire understanding and
agreement of the Parties and supersedes all prior communications, agreements and
understandings among the Parties, whether oral or written, relating to the
subject matter hereof. Any modification to the contract or any other further
obligation taken by one of the Parties with respect to the subject matter hereof
will be binding only if confirmed in writing and undersigned by duly authorized
Parties’ representatives.         8.3 Unless otherwise expressly provided for in
the present Contract, any failing by either Party to exercise its rights under
the Contract shall not be interpreted as waiver of said rights or of any other
right arising out of the Contract.         8.4 Should any provision of the
Contract be partially or fully null or void, all other contractual provisions
will remain valid and in force. In such a case, the Parties will be obliged to
agree in good faith on the replacement of the provisions affected through new
clauses substantially having the same effect, having regard to the subject
matter and to the purpose of the Contract, unless the affected clause is not
automatically replaced by a mandatory law provision, as per art. 1419 of the
Italian civil code.         8.5 Each Party will bear all the expenses and costs
relevant to the activities of their own legal, accounting and financial
consultant, as well as for the activities of any other kind of consultant,
necessary for the drafting and negotiation of the Contract and of the agreements
which will be signed as a consequence of the Contract. None of said costs and
expenses will be charged to MF Power.         8.6 The Parties will have to keep,
and cause their officers, employees, consultants, and representatives to keep,
the strictest confidentiality on the present Contract.
As for the Projects, the above confidentiality obligation will be binding for
the Parties until the Closing, being understood Sellers’ obligation not to
disclose any information relevant the Projects.         8.7 Any communication
which has to be sent with respect to the Contract shall be made in writing, sent
by registered mail, by courier or by telefax (confirmed by registered mail) and
addressed as follows:

--------------------------------------------------------------------------------



Back to Index

24

    (i)  if the addressee is Fineldo:               Fineldo S.p.A.
Via della Scrofa, 64
00186 Roma
Attn. Dott. Andrea Uncini
Fax n. 06-6839.6349             (ii)  if the addressee is MPE:               MPE
S.p.A
Viale Certosa 247
20151 Milano
Attn. Ing. Carmine Biello
Fax: 02-3070.2571             (iii)  if the addressee is the Buyer:            
  FOSTER WHEELER ITALIANA S.p.A.
Via S. Caboto 1
20094 Corsico (Milano)
Attn. Ing. Umberto della Sala
Fax: 02-4486.3043           8.8 All communications will be considered
effectively and validly served upon their receipt at the addressee’s address.  
        8.9  The headings of the individual articles of the Contract have been
adopted solely for the purpose of clarity and, therefore, have not to be
considered as integral part of the Contract and no account shall be taken of
them in the interpretation thereof.           8.10

The Parties will sign three copies of the present Contract, each of them will be
considered as original copy, being however the three copies together a sole
document.

       

9. APPLICABLE LAW AND DISPUTE RESOLUTION          9.1 The Contract and the
documents signed in compliance with its provisions shall be construed, executed
and interpreted in accordance with Italian law.         9.2 All disputes among
the Parties arising out of the interpretation or execution of the Contract
and/or of the agreements therewith connected,

--------------------------------------------------------------------------------



Back to Index

25

    will be finally solved by three arbitrators in accordance with the Rules of
the National and International Arbitration Chamber of Milan, that the Parties
hereby declare to know and accept in their entirety. For the purpose of the
arbitration proceedings, the Sellers will be considered as a sole and single
party. Each Party will have the right to appoint one of the three arbitrators,
while the third arbitrator, who will act as President of the Arbitral Tribunal,
will be appointed, by mutual agreement, by the two arbitrators appointed by the
Parties. Failing such agreement, the third arbitrator will be appointed by the
President of Milan Court, upon request of the most diligent party. The
arbitrators will apply Italian laws. The arbitration shall take place in Milan.
The arbitration costs shall be charged as decided by the Arbitral Tribunal.    
  10. TAXES

   

    Any registration tax, stamp duty and notary’s fees relevant to the Purchase
and Sale Contract of the Quotas will be equally divided among the Parties. Any
registration tax and stamp duty becoming due in case of use will be borne by the
using Party. The taxes on the Quotas transfer of ownership will be paid by each
Party as foreseen by the law.         11. ANTITRUST           11.1 The Parties,
if so required by the applicable law provisions, will notify, within 7 Working
Days from Contract execution, the Quotas transfer of ownership to any competent
national or supranational antitrust authority. For this purpose, the Sellers
undertake to promptly provide the Buyer and the competent authorities with all
necessary information and data (relevant to the Company and in any case under
Sellers’ responsibility), which will be true, exact and complete.           11.2
Parties’ obligation to Quotas transfer the ownership shall be subject to the
occurrence of one of the following alternative conditions precedents:          
  a. the time foreseen by the applicable law has expired and the competent
authority has not informed the Parties of the beginning of the preliminary
investigation foreseen by the law; or             b.  the competent authority
has informed the Parties that it does not intend to proceed with said
preliminary investigation.           11.3  Each Party undertakes to immediately
notify to the other Parties every communication received by the competent
authorities and to cooperate in order to hand over to said authorities all
documentation required.

--------------------------------------------------------------------------------



Back to Index

26

  11.4 Should, notwithstanding the Parties effort, the conditions precedent
specified under art. 11.2 have not occurred within 30 Working Days from the date
of the notification foreseen in art. 11.1:             a. the Parties will meet
and do their best to overcome any obstacle to the occurrence of the conditions;
            b. in particular, if the competent authority requires the Parties to
modify any term or condition of the Contract, the Parties undertake to negotiate
in good faith and agree on the required modifications, unless they do not
involve a substantial modification of the provisions of the present Contract or
a significant cost increase, or significant new risks on one of the Parties or
on the Company.           11.5    In case the condition precedent foreseen in
the present art. 11 has not occurred within June 30th, 2006, or the competent
authority has declared it will authorize the Quotas transfer subject to
conditions which are too onerous for the Buyer, the Contract shall be
automatically considered as having no more effects, the Parties will be free
from any obligations still in force arising therefrom and neither Party will
have the right to claim any right towards the other Parties for any reason
whatsoever.      

--------------------------------------------------------------------------------



Back to Index

27

Milan, January 31, 2006

 

FINELDO S.p.A   /s/ Gian Oddone Merli

--------------------------------------------------------------------------------

  MPE S.p.A   /s/ Carmine Biello

--------------------------------------------------------------------------------

  FOSTER WHEELER ITALIANA S.p.A   /s/ Giovanni Franco Brustia

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.29

CONTRATTO PRELIMINARE

di compravendita quote

 

GENNAIO 2006

 

tra

 

FOSTER WHEELER ITALIANA S.p.A.

in qualità di Acquirente

 

e

 

FINELDO S.p.A.

MPE S.p.A.

in qualità di Venditori

--------------------------------------------------------------------------------



2.

    Indice           1.   OGGETTO 8 2.   PREZZO DI ACQUISTO DELLE QUOTE 9 3.  
AGGIUSTAMENTO DEL PREZZO 12 4.   IMPEGNI DELLE PARTI ALLA DATA DEL CLOSING 13 5.
  DICHIARAZIONI E GARANZIE DEI VENDITORI 14 6.   DICHIARAZIONI E GARANZIE
DELL’ACQUIRENTE – INDENNIZZO DELL’ACQUIRENTE 20 7.   OBBLIGHI DI RISARCIMENTO
DEI VENDITORI 21 8.   VARIE E OBBLIGO DI RISERVATEZZA 22 9.   LEGGE APPLICABILE
E CLAUSOLA COMPROMISSORIA 24 10.   IMPOSTE E TASSE 24 11.   ANTITRUST 25

--------------------------------------------------------------------------------



Torna a Indice

3.

ALLEGATI:

Allegato “1” Poteri del rappresentante di Fineldo Allegato “2” Poteri del
rappresentante di MPE Allegato “3” Poteri del rappresentante di Foster Wheeler
Italiana Allegato “A” Comunicazione di consenso all’operazione da parte di BNP
Paribas Allegato “B” Situazione Patrimoniale di MF Power Allegato 2.4 Budget
Costi Vallesaccarda II Allegato 5.1 I Assicurazioni

Il presente contratto preliminare di compravendita di quote (di seguito il
“Contratto”) è stipulato a Milano il 31 gennaio 2006 tra:

(1) Fineldo S.p.A., con sede legale in Roma, Via della Scrofa 64, numero di
iscrizione al Registro delle Imprese di Roma e codice fiscale 01549810420,
partita IVA 06713031000, numero di iscrizione al R.E.A. di Roma 953264, capitale
sociale pari a Euro 17.891.923,32
(diciassettemilioniottocentonovantunomilanovecentoventitre/32) Interamente
versato, rappresentata dal Dott. Gian Oddone Merli, nato a Cremona, il
27.06.1955, in qualità di Amministratore Delegato, munito degli occorrenti
poteri (di seguito “Fineldo”);     (2) MPE S.p.A., con sede legale in Milano,
Viale Certosa 247, numero di iscrizione al Registro delle Imprese di Milano,
codice fiscale e partita IVA 12956120153, numero di iscrizione al R.E.A. di
Milano 1599269, capitale sociale pari a Euro 10.000.000,00 (diecimilioni/00)
interamente versato, rappresentata dall’Ing. Carmine Biello, nato a Napoli il 22
ottobre 1962 in qualità di Amministratore Delegato, munito degli occorrenti
poteri (di seguito “MPE”);     (3) Foster Wheeler Italiana S.p.A. con sede
legale in Corsico, Milano Via S. Caboto 1, numero di iscrizione al Registro
Imprese di Milano, Codice fiscale e Partita IVA 00897360152, numero di
iscrizione al R.E.A di Milano 511367, capitale sociale pari a Euro 16.500.000,00
(sedicimilionicinquecentomila/00) interamente versato, rappresentata dall’Ing.
Giovanni Franco Brustia, nato a Casaleggio Novara (Novara) il 5.11.1942, in
qualità di Vice-Presidente, munito degli occorrenti poteri (di seguito “FWI” o,
anche, l’“Acquirente”);       (Fineldo, MPE sono congiuntamente di seguito
indicati come i “Venditori”. I Venditori e l’Acquirente sono congiuntamente di
seguito indicati come le “Parti” e ciascuno di essi, individualmente, la
“Parte”).

--------------------------------------------------------------------------------



Torna a Indice

4.

PREMESSE

  A) MF Power S.r.l., con sede in Milano, Viale Certosa 247, numero di
iscrizione al Registro Imprese di Milano, codice fiscale e partita IVA
03172730966, capitale sociale pari a Euro 750.000,00
(settecentocinquantamila/00) interamente versato (di seguito “MF Power” o la
“Società”), è una società attiva nella progettazione, realizzazione e gestione
di impianti per la generazione di energia elettrica ed ha attualmente in essere
la progettazione e realizzazione di alcuni impianti da fonte eolica in Campania.
            I Venditori sono proprietari di 382.500 quote rappresentanti il 51%
(cinquantuno per cento) del capitale sociale di MF Power, e segnatamente:      
      (i) Fineldo è proprietaria di 163.950 quote del valore nominale di Euro
163.950,00 (centosessantremilanovecentocinquanta/00) rappresentanti 21,86 % del
capitale sociale di MF Power (di seguito la “Quota Fineldo”),             (ii)
MPE è proprietaria di 218.550 quote del valore nominale di Euro 218.550,00
(duecentodiciottomilacinquecentocinquanta/00) rappresentanti il 29,14 % del
capitale sociale di MF Power (di seguito la “Quota MPE” ),               (la
Quota MPE e la Quota Fineldo, pari al 51% del capitale sociale di MF Power, sono
di seguito congiuntamente definite le “Quote”).             FWI è proprietaria
di 367.500 quote del valore nominale di Euro 367.500,00
(trecentosessantasettecinquecento/00) rappresentante il restante 49% del
capitale sociale di MF Power (di seguito la “Quota Foster Wheeler”), e pertanto
– in quanto Socio che gestisce, congiuntamente con i Venditori, la Società – non
ha ritenuto di procedere allo svolgimento di attività di “due diligence” sulla
Società medesima.           B) Attualmente MF Power è titolare dei seguenti
progetti eolici situati in Campania:             (i) Vallesaccarda (di seguito
il “Progetto di Vallesaccarda I” ed il suo ampliamento, di seguito definito il
“Progetto di Vallesaccarda II o Ampliamento”). Il progetto di Vallesaccarda I è
costituito da 10 aerogeneratori della potenza unitaria di 1,5 MW per un totale
di 15 MW, situati nel comune di Vallesaccarda in provincia di Avellino. Il
progetto di Vallesaccarda II è costituito da 6 aerogeneratori della potenza
unitaria di 1,5 MW per un totale di 9 MW, situati sempre nel comune di
Vallesaccarda in provincia di Avellino.             (ii) Scampitella (di seguito
il “Progetto di Scampitella”). Il Progetto di Scampitella è costituito da 16
aerogeneratori per una potenza totale di 36 MW, situato nel Comune di
Scampitella in provincia di Avellino (il Progetto di Vallesaccarda I, il
Progetto di Vallesaccarda II e il Progetto di Scampitella sono di seguito
definiti i “Progetti”).        

--------------------------------------------------------------------------------



Torna a Indice

5.

  C) In data 13 novembre 2002, MF Power ha presentato presso la banca SanPaolo
IMI S.p.A., quale banca concessionaria del Ministero delle Attività Produttive,
n. 2 (due) richieste, finalizzate all’ottenimento dei contributi in conto
capitale a fondo perduto previsti dalla legge 22 ottobre 1992, n. 488 (di
seguito definite le “Richieste 488”), la prima relativa al Progetto
Vallesaccarda I, per un importo pari a Euro 9.360.000,00
(novemilionitrecentosessantamila/00), la seconda relativa al Progetto di
Scampitella per un importo pari a Euro 12.986.000,00
(dodicimilioninovecentottantasei/00). Con DM del 23 giugno 2003 il Ministero
delle Attività Produttive ha deliberato di erogare, solo con riferimento al
Progetto di Vallesaccarda I, l’importa di Euro 6.667.856,00.         D) Per
finanziare complessivamente la realizzazione dei Progetti, i Venditori e FWI
hanno proceduto alla capitalizzazione di MF Power (la cui entità esatta sarà
soggetta a variazioni in funzione dello sviluppo dei Progetti) tramite
differenti mezzi, tra cui una proposta di finanziamento mediante Project
Financing il cui relativo contratto è stato sottoscritto con BNP Paribas in data
16 novembre 2005 (di seguito “Il Project Financing).         E) L’Acquirente ha
ottenuto da BNP Paribas il consenso all’operazione di compravendita di cui
trattasi, come da comunicazione del 14 dicembre 2005 che si allega sub “A”.    
    F) Con riferimento al Progetto di Vallesaccarda I, non si sono ancora
verificate le “Condizioni del Progetto di Vallesaccarda I” (di cui alle
definizioni) necessarie per la messa in esercizio del parco stesso.         G)
Con riferimento al Progetto di Vallesaccarda II, ad oggi non si sono ancora
verificate le “Condizioni dell’Ampliamento” (di cui alle definizioni) necessarie
per la messa in esercizio del relativo parco. Inoltre, con riferimento alla
convenzione sottoscritta in data 5/6/01 tra il Comune di Vallesaccarda ed MF
Power per il Progetto Vallesaccarda II, che prevede tra l’altro la possibilità
di installare 6 (sei) aerogeneratori, i Venditori non escludono la possibilità
di installarne solo 5 (cinque), dal momento che sono emerse maggiori onerosità
in merito alla effettiva possibilità di installare 6 (sei) aerogeneratori.      
  H) Con riferimento al Progetto di Scampitella, alla data del Contratto, MF
Power ha ottenuto soltanto il certificato di Valutazione Impatto Ambientale e,
pertanto, non si sono ancora verificate le “Condizioni del Progetto Scampitella”
(di cui alle definizioni) necessarie per l’apertura del relativo cantiere.      
  I) Il Contratto si fonda su reciproci obblighi di buona fede a sensi degli
artt. 1375 e 1175 c.c. Le Parti intendonoe effettuare la presente compravendita
sul presupposto essenziale ed imprescindibile che tutti i permessi, le
autorizzazioni, licenze, prescrizioni e quant’altro relative a ciascuno dei
Progetti, ancora non pervenute e attualmente in itinere, saranno ottenuti nel
più breve tempo possibile e comunque in un lasso di tempo analogo a quello
impiegato in situazioni similari. Le Parti, altresì, intendono stipulare il
Contratto sul presupposto essenziale ed imprescindibile che le Parti faranno
tutto quanto in loro potere affinché per MF Power le Condizioni dei Progetti di
Vallesaccarda I e II, nonché del      

--------------------------------------------------------------------------------



Torna a Indice

6.

    Progetto di Scampitella, si verifichino nel più breve tempo possibile,
secondo le regole della best pratice applicabili e secondo criteri di
convenienza economica.         J) Le Parti si danno reciprocamente atto che, con
lettera del 10 novembre 2005, FWI ha esercitato il diritto di prelazione ad essa
spettante sulla base delle seguenti comunicazioni: lettere del 28 settembre, 13
ottobre e 20 ottobre 2005 a firma dei Venditori e le lettere del 6 ottobre e del
19 ottobre 2005 a firma dell’Acquirente.     Le Parti si danno altresì
reciprocamente atto che, successivamente al predetto esercizio della prelazione,
si sono scambiate la seguente ulteriore corrispondenza: lettere del 18.11.2005,
23.11.2005, 14.12.2005, 20.12.2005, 30.12.2005, 09.01.2006 a firma dei Venditori
e lettere del 17.11.2005, 21.11.2005, 05.12.2005, 15.12.2005, 21.12.2005,
03.01.2006 a firma dell’Acquirente.         K) I Venditori hanno predisposto una
situazione patrimoniale pro-forma di MF Power, in conformità alla legge ed ai
Principi Contabili applicati da MF Power nei precedenti due esercizi, la quale
si allega al Contratto come Allegato B (qui di seguito la” Situazione
Patrimoniale”).        
TUTTO CIÒ PREMESSO, sulla base delle precedenti premesse che, unitamente agli
Allegati, costituiscono parte integrante e sostanziale del Contratto, e delle
reciproche pattuizioni, dichiarazioni, garanzie e obbligazioni di seguito
riportate, le Parti convengono e stipulano quanto segue.
      DEFINIZIONI       Nel Contratto i seguenti termini avranno il significato
agli stessi qui di seguito attribuito:       Acquirente è Foster Wheeler
Italiana S.p.A.       Aggiustamento del Prezzo ha il significato dell’ art. 3.  
    Ampliamento o Progetto di Vallesaccarda II ha il significato di cui alla
Premessa B).       Atto Notarile è l’atto di cessione delle Quote sottoscritto
dinanzi al notaio indicato dall’Acquirente ai sensi dell’ art.1.3.      
Bilancio indica il bilancio della Società relativo all’ esercizio sociale chiuso
il 31 dicembre 2004.       Closing indica la stipula dell’Atto Notarile, secondo
quanto indicato nell’art.1.3.       Condizioni dell’Ampliamento indica l’entrata
in esercizio commerciale del relativo impianto, inclusa l’avvenuta accettazione
provvisoria dello stesso in assenza di provvedimenti restrittivi in merito alla
possibilità di immettere in rete tutta l’energia prodotta.       Condizioni del
Progetto Vallesaccarda I indica l’entrata in esercizio commerciale del relativo
impianto, inclusa l’avvenuta accettazione provvisoria    


--------------------------------------------------------------------------------



Torna a Indice

7.

  dello stesso in assenza di provvedimenti restrittivi in merito alla
possibilità di immettere in rete tutta l’energia prodotta.       Condizioni del
Progetto Scampitella indica l’apertura del relativo cantiere, in assenza di
provvedimenti restrittivi in merito alla possibilità di immettere in rete tutta
l’energia prodotta, con tutte le autorizzazioni necessarie per la costruzione
del parco eolico di Scampitella.       Condizioni Sospensive ha il significato
di cui all’art. 1.4.       Contratto è il presente contratto ed i suoi allegati.
      Giorno/i Lavorativo/i indica ciascun giorno di calendario nel/nei quale/i
le aziende di credito ordinario sono di regola aperte al pubblico per
l’esercizio della loro attività in Milano.      

Gravame indica qualsiasi richiesta, interesse, diritto di opzione, prelazione,
veto o altro diritto reale o obbligatorio o qualsiasi privilegio, pegno,
ipoteca, garanzia, azione legale come a titolo esemplificativo ma non esaustivo,
pignoramenti e/o sequestri iscrizioni o trascrizioni pregiudizievoli, vincolo
peso onere o restrizione similare di qualsiasi natura a favore di qualsiasi
soggetto.

      Importi Netti ha il significato ad esso attribuito nell’art. 2.       MF
Power ha il significato ad esso attribuito nella Premessa A).       Quote: n°
382.500 quote di nominali Euro 382.500 pari al 51% del capitale sociale di MF
Power       Perdita o Perdite indica passività, sopravvenienze passive, perdite,
insussistenze o minusvalenze di attivo di MF Power non indicati nella Situazione
Patrimoniale di MF Power o avvenuti dopo la data della Situazione Patrimoniale
ma prima della data del Closing.       Posizione Finanziaria Netta indica la
differenza tra le voci Attivo Circolante e Debiti (ex art. 2424 c.c.) della
Situazione Patrimoniale Finale.       Prezzo ha il significato ad esso
attribuito nell’art. 2.1.       Prima Parte del Prezzo ha il significato di cui
all’art. 2.5 (i).       Principi Contabili si intendono complessivamente i
principi applicati nella redazione degli ultimi due bilanci di MF Power ed in
conformità ai principi e le regole dettate dalla legislazione italiana in
materia di redazione dei bilanci delle Società Commerciali ed i principi
contabili riconosciuti ed applicati dal Consiglio Nazionale dei Dottori
Commercialisti e dei Ragionieri.       Progetto di Scampitella ha il significato
di cui alla Premessa B) (ii).       Progetto di Vallesaccarda I ha il
significato la Premessa B) (i).       Progetto di Vallesaccarda II ha il
significato di cui alla Premessa B) (i).       Progetti ha il significato ad
esso attribuito nella Premessa B) (ii).    

--------------------------------------------------------------------------------



Torna a Indice

8.

  Project Financing ha il significato ad esso attribuito nella Premessa D).    
      Quota Fineldo ha il significato ad esso attribuito nella Premessa A) (i).
          Quota MPE ha il significato ad esso attribuito nella Premessa A) (ii).
          Richieste 488 significa le richieste di contributi indicate nella
Premessa C), incluse eventuali integrazioni e/o modifiche delle suddette
richieste intervenute prima della data di Closing.           Revisore ha il
significato di cui all’art 3.3.           Seconda Parte del Prezzo ha il
significato di cui all’art. 2.5 (ii) (a) o (b).           Situazione
Patrimoniale indica la situazione patrimoniale pro-forma di MF Power come
definita in Premessa K).           Situazione Patrimoniale Finale indica la
situazione patrimoniale della società di cui all’art. 3.           Società si
riferisce ad MF Power S.r.l..           Terza Parte del Prezzo ha il significato
di cui all’articolo 2.5 (iii).           Venditori significa congiuntamente
Fineldo e MPE.         1. OGGETTO           1.1 Nel rispetto dei termini, delle
condizioni, delle garanzie e delle dichiarazioni contenute nel Contratto e
subordinatamente alle Condizioni Sospensive di cui al successivo art. 1.4, i
Venditori, con la sottoscrizione del Contratto s’impegnano a vendere e a
trasferire all’Acquirente, che s’impegna ad acquistare, le Quote alla data del
Closing.           1.2 Le Quote, che sono nella piena e libera titolarità dei
Venditori, eccezion fatta per il pegno costituito in favore di BNP Paribas in
relazione all’operazione di Project Financing di cui alla Premessa D), saranno
trasferite all’Acquirente libere da ogni altro Gravame e con tutti gli obblighi,
i diritti e i benefici ad esse inerenti, compreso il diritto a ricevere
dividendi (siano essi dichiarati distribuibili o meno).           1.3 Il Closing
avverrà entro 30 (trenta) Giorni Lavorativi dalla data dell’avverarnento delle
Condizioni Sospensive davanti ad un Notaio indicato dall’Acquirente, con
comunicazione da inviarsi al Venditore almeno 10 (dieci) Giorni Lavorativi prima
della data del Closing, a mezzo di raccomandata A/R- anticipata – via fax –
contenente la data, l’ora ed il luogo in cui si procederà al trasferimento delle
Quote, mediante l’Atto Notarile. Le Parti espressamente dichiarano e
garantiscono che l’Atto Notarile verrà sottoscritto al solo fine di perfezionare
la cessione delle Quote ai termini di legge e per effettuare i vari depositi e
le trascrizioni previste dalla vigente normativa e che tale adempimento non avrà
alcun effetto novativo e/o modificativo del      

--------------------------------------------------------------------------------



Torna a Indice

9.

    Contratto, i cui termini e condizioni regoleranno tutti i diritti ed
obblighi delle Parti in relazione al trasferimento delle Quote.           1.4 Le
Parti si danno reciprocamente atto che il trasferimento delle Quote sarà
sospensivamente condizionato al verificarsi delle seguenti condizioni (di
seguito le “Condizioni Sospensive”) entro il 30 giugno 2006.             (i)
ottenimento dell’autorizzazione alle operazioni contemplate dal Contratto o
provvedimento equivalente da parte dell’Autorità Garante della Concorrenza e del
Mercato ai sensi di legge “ANTITRUST”, secondo quanto stabilito al successivo
art. 11.             (ii) Verifica dell’ avveramento delle Condizioni del
Progetto Vallesaccarda I.           1.5 Il godimento delle Quote da parte
dell’Acquirente decorrerà dalla data di sottoscrizione dell’Atto Notarile.      
  2.  PREZZO DI ACQUISTO DELLE QUOTE           2.1 Le Parti si danno
reciprocamente atto che il prezzo di cessione delle Quote (di seguito il
“Prezzo”) è stato concordato in accordo a quanto stabilito nel successivo art.
2.5 e fatto salvo l’eventuale aggiustamento della Prima Parte ai sensi del
successivo art.3, sarà cosi ripartito:             (i)     % 42,86 a Fineldo,  
          (ii)     % 57,14 a MPE.           2.2 Il Prezzo è stato dalle Parti
determinato e concordato sul presupposto dell’avvenuto verificarsi delle
Condizioni dei Progetti di Vallesaccarda I, Vallesaccarda II e di Scampitella.
Ne consegue che le Parti si adopereranno in buona fede e con la dovuta
diligenza, per quanto di loro competenza, affinché tutte le attività che MF
Power dovrà eseguire per l’avveramento di dette Condizioni siano completate nel
più breve tempo possibile, ad opera arte, sulla base della best pratice
applicata nel settore eolico, secondo criteri di convenienza economica e
analogamente alle attività già eseguite per conseguire il verificarsi delle
Condizioni del Progetto di Vallesaccarda I. Le Parti riconoscono che le
disposizioni sopra indicate rappresentano un presupposto essenziale per la
stipula del Contratto.           2.3 Le Parti concordano che il Prezzo e la sua
corresponsione sono suddivisi complessivamente in tre parti, come meglio
specificato al successivo articolo 2.5. Le Parti convengono e si danno
reciprocamente atto altresì che eventuali casi di forza maggiore o di modifiche
normative non influiranno sulla determinazione del Prezzo cosi calcolato.      
    2.4 Il Prezzo è stato anche determinato dalle Parti sul presupposto che i
costi che la Società dovrà sostenere dopo il Closing, per le attività
finalizzate al verificarsi delle Condizioni del Progetto di Vallesaccarda Il,
eccedenti il budget già approvato dalle Parti qui allegato sub 2.4, dovranno
essere preventivamente concordati fra le Parti stesse sulla        

--------------------------------------------------------------------------------



Torna a Indice

10

    base dei principi indicati al precedente art. 2.2. In caso di disaccordo
sull’entità di tali costi, questi ultimi saranno a carico dell’Acquirente.      
      2.5 Il Prezzo, calcolato secondo le modalità che seguono, sarà corrisposto
dall’Acquirente ai Venditori al verificarsi delle seguenti condizioni e secondo
la tempistica e le modalità di seguito specificate:               (i) la “Prima
Parte del Prezzo”, pari ad Euro 10.710.000,00 (diecimilioni (i)
settecentodiecimila/00) sarà corrisposta dall’Acquirente ai Venditori alla data
del Closing, mediante bonifico presso i conti correnti bancari comunicati per
iscritto dal Venditori almeno 3 (tre) Giorni Lavorativi prima della data del
Closing.                 Resta inteso the la Prima Parte del Prezzo è stata
calcolata ipotizzando una Posizione Finanziaria Netta della Società pari a zero
alla data del Closing e quindi sarà soggetta a modifica sulla base della
Situazione Patrimoniale Finale, in accordo a quanto stabilito nel seguente art.
3.               (ii) la “Seconda Parte del Prezzo” è stabilita dalle Parti in
maniera differente a seconda del verificarsi dei seguenti eventi alternativi tra
loro:                 (a) complessivi Euro 5.610.000,00
(cinquemilioniseicentodiecimila/00) nel caso in cui vengano installati n. 6
(sei) aerogeneratori. Resta espressamente inteso che dal predetto importo
saranno sottratti pro-quota tutti i costi diretti e necessari, contabilizzati
dalla Società successivamente al Closing, per la realizzazione del Progetto
Vallesaccarda II, fatto salvo quanto stabilito al precedente articolo 2.4. Resta
inteso fra le Parti che a copertura dei costi rappresentati dagli oneri
finanziari eventualmente contabilizzati da MF Power durante la costruzione e
successivamente al Closing, sarà sottratto, a far data dal Closing, pro-quota
dalla Seconda Parte del Prezzo un importo forfettario e omnicomprensivo pari a
Euro 10.000,00 (diecimila/00) al mese, a prescindere da quale sarà l’effettivo
ammontare di tali oneri finanziari;                 (b) complessivi Euro
4.675.000,00 (quattromilioniseicentosettantacinquemila/00) nel caso in cui
vengano installati solamente n. 5 (cinque) aerogeneratori. Resta espressamente
inteso che dal predetto importo saranno sottratti pro-quota tutti i costi
diretti e necessari, contabilizzati dalla Società successivamente al Closing,
per la realizzazione del Progetto Vallesaccarda II, fatto salvo quanto indicato
nel precedente art. 2.4. Resta inteso fra le Parti che a copertura dei costi
rappresentati dagli oneri finanziari eventualmente contabilizzati da MF Power
durante la costruzione e successivamente al Closing, sarà sottratto, a far data
dal Closing, pro-quota dalla Seconda Parte del Prezzo un importo forfettario e
omnicomprensivo pari a Euro 10.000,00 (diecimila/00) Euro al mese, a prescindere
da quale sarà l’effettivo ammontare di tali oneri finanziari.          

--------------------------------------------------------------------------------



Torna a Indice

11

      La Seconda Parte del Prezzo, calcolata nel predetto modo, sarà corrisposta
dall’ Acquirente ai Venditori entro 10 (dieci) Giorni Lavorativi dal verificarsi
delle Condizioni dell’Ampliamento.             (iii) la “Terza Parte del Prezzo”
è stabilita dalle Parti in complessivi Euro 3.359.880,00
(tremilionitrecentocinquantanovemilaottocentoottanta/00). Resta espressamente
inteso che a tale importo complessivo andranno sommati pro quota tutti i costi
contabilizzati dalla Società fino alla data del Closing, per lo sviluppo del
Progetto di Scampitella.              

Resta, altresì, inteso che qualora i costi complessivi per lo sviluppo del
Progetto Scampitella dovessero superare l’importo di Euro 1.000.000,00
(unmilione), l’approvazione delle Parti dovrà avvenire su tutti i singoli costi
eccedenti l’importo di Euro 10.000,00 (diecimila). Resta inoltre inteso che, in
caso di disaccordo tra le Parti in merito ai suddetti costi, questi ultimi
saranno a carico dei Venditori.

              Le Parti si danno reciprocamente atto e convengono che qualora
risulti da un punto di vista economico oggettivamente di maggiore convenienza
per la Società realizzare un decremento della potenza installata del Progetto di
Scampitella, rispetto a quella autorizzata, la Terza parte del Prezzo sarà
diminuita di un importo pro quota pari ad Euro 183.000,00
(centottantatremila/00) per ogni effettivo MW di potenza installata in meno
rispetto ai 36 MW previsti.               La Terza Parte del Prezzo così
calcolata sarà corrisposta dall’Acquirente ai Venditori entro 10 (dieci) Giorni
Lavorativi dal verificarsi delle Condizioni del Progetto di Scampitella.        
    Le Parti si impegnano a comunicarsi tempestivamente il verificarsi delle
condizioni che faranno sorgere l’obbligo del pagamento della Seconda e della
Terza Parte del Prezzo. Le Parti s’impegnano e si obbligano irrevocabilmente a
facilitare il più possibile il verificarsi delle condizioni che faranno sorgere
l’obbligo del pagamento della Seconda e della Terza Parte del Prezzo.          
  Nel caso in cui entro il 31 dicembre 2008 le Condizioni dell’Ampliamento e/o
le Condizioni del Progetto Scampitella non si siano verificate, né vi sia la
ragionevole aspettativa del loro verificarsi a breve, le Parti si incontreranno
per discutere in buona fede in merito al proseguimento di detti progetti e
quindi per concordare le conseguenti modifiche al Contratto, sulla base di un
equo contemperamento dei rispettivi interessi.             Nel caso in cui le
Parti, entro un periodo di 3 (tre) mesi, non abbiano trovato alcun accordo, le
Parti concordano che il Contratto si intenderà automaticamente risolto per le
obbligazioni ed i diritti futuri, rimanendo pienamente valido ed efficace per
tutti i diritti e le obbligazioni in essere alla data di risoluzione.          
  Le Parti concordano che qualora la Società divenga beneficiaria, in una o più
soluzioni, di qualunque sovvenzione finanziaria come conseguenza delle Richieste
488, secondo quanto si indica nella Premessa C) del Contratto, l’Acquirente si
impegna a corrispondere ai Venditori in aggiunta al Prezzo ulteriori importi pro
quota di quelli      

--------------------------------------------------------------------------------



Torna a Indice

12

    effettivamente percepiti a tale titolo dalla Società (nel senso che il
pagamento di tali importi realizzato dalla Società sarà egualmente liberatorio)
nel tempo di 30 (trenta) Giorni Lavorativi a partire dalla data in cui la
sovvenzione riconosciuta sarà di volta in volta effettivamente percepita dalla
Società, successivamente alla data del Closing, una volta scontati tutti i
tributi e o le ritenute di natura fiscale o qualunque altra ritenuta che dovrà
essere sostenuta dalla Società stessa (dette somme di seguito “Importi Netti”).
L’Acquirente si obbliga a notificare tempestivamente al Venditore la concessione
o la negazione della sovvenzione derivata dalle Richieste 488 ed a restituire ai
Venditori copia del documento certificato della predetta concessione o negazione
della sovvenzione e di qualunque altra corrispondenza con l’ Autorità che
concede la sovvenzione, in relazione alla stessa, e che possa incidere
negativamente sulla effettiva percezione per i Venditori degli importi previsti
in questa clausola.           2.6 Inoltre nel caso in cui entro il 31 dicembre
2008 non si siano verificate le Condizioni del Progetto di Scampitella, né vi
sia la ragionevole aspettativa del loro verificarsi a breve, e le Parti, secondo
quanto previsto al precedente art. 2.5, abbiano deciso di comune accordo di non
proseguire detto Progetto, i Venditori saranno obbligati a restituire
all’Acquirente, entro 10 (dieci) Giorni Lavorativi dal momento in cui sarà loro
richiesto e nella forma che verrà loro indicata, un importo pari Euro
1.000.000,00 (un milione/00) a conguaglio del Prezzo.         3. AGGIUSTAMENTO
DEL PREZZO            

Le Parti convengono, inoltre, che la Prima Parte del Prezzo sarà soggetta ad
aggiustamento in aumento o in diminuzione (qui di seguito definito l’
“Aggiustamento del Prezzo”) sulla base della differenza tra la Posizione
Finanziaria Netta della Società alla data del Closing così come risultante dalla
Situazione Patrimoniale Finale, ed una Posizione Finanziaria Netta della Società
pari a zero che le Parti hanno assunto come riferimento per la determinazione
del Prezzo, così come specificato al precedente articolo 2.5 (i).

    Resta altresì inteso che nel calcolo della Posizione Finanziaria Netta alla
data del Closing non verranno prese in considerazione le seguenti voci
dell’Attivo Circolante (ove applicabile):     – crediti per 488 ancora da
ricevere (nella misura in cui risulti applicabile il meccanismo di adeguamento
prezzo ai sensi dell’articolo 2.5 ultimo comma).           3.1 I Venditori
potranno contestare ogni quantificazione esposta nella Situazione Patrimoniale
Finale, mediante lettera raccomandata inviata all’Acquirente entro 15 (quindici)
Giorni Lavorativi dalla data in cui il Venditore stesso abbia ricevuto la
Situazione Patrimoniale Finale, specificando ogni voce in discussione, nonché
l’ammontare contestato.           3.2 Nel caso di una tale contestazione
l’Acquirente e il Venditore tenteranno di conciliare in via amichevole le loro
divergenze e qualsiasi soluzione raggiunta dagli stessi sarà considerata
definitiva e vincolante tra le Parti.           3.3 Nel caso in cui le Parti non
raggiungano una soluzione bonaria entro 7 (sette) Giorni Lavorativi dalla data
di ricezione della lettera di cui al      

--------------------------------------------------------------------------------



Torna a Indice

13.

    precedente art. 3.1, l’Acquirente e il Venditore sottoporranno le
contestazioni non risolte all’esame di un revisore scelto di comune accordo
dalle Parti, o, in caso di disaccordo, nominato dal Presidente del Tribunale di
Milano, su richiesta della parte più diligente. (qui di seguito definito il
“Revisore”).             3.4 Il Revisore risolverà le contestazioni sollevate
sulla base dei Principi Contabili applicati dalla Società nei precedenti bilanci
e in conformità con le leggi applicabili.             3.5 II Revisore agirà ai
sensi dell’art. 1349, primo comma, Cod. Civ., quale “arbitratore” e, quindi,
entro 30 (trenta) Giorni Lavorativi dalla nomina procederà alla definizione
degli elementi eventualmente controversi e la relativa determinazione si
intenderà definitiva e vincolante per le Parti, fatti salvi i casi di dolo e
colpa grave.             3.6 Laddove un qualche ammontare sia dovuto dai
Venditori all’Acquirente, o viceversa, a titolo di Aggiustamento del Prezzo ai
sensi del presente articolo, dovrà essere corrisposto entro 10 (dieci) Giorni
dalla data in cui le Parti si sono accordate o dalla data in cui il Revisore
abbia emesso la propria relazione. Trascorso tale termine, sulle somme cosi
determinate decorreranno interessi in misura pari al tasso legale maggiorato di
3 punti.             3.7 Gli oneri ed i costi relativi all’espletamento
dell’incarico da parte del Revisore e la loro suddivisione fra le Parti saranno
stabiliti dal Revisore, in considerazione del risultato della decisione.        
  4. IMPEGNI DELLE PARTI ALLA DATA DEL CLOSING             4.1 Contestualmente
alla data del Closing:               (i) i Venditori si impegnano in solido
anche ai sensi dell’art. 1381 Cod.Civ. a:                 (a) consegnare
all’Acquirente le lettere di dimissioni degli amministratori e dei sindaci
effettivi e supplenti di MF Power da essi indicati con effetto dalla data di
Closing e a mezzo delle quali ciascun amministratore e sindaco dimissionario
dichiara che nulla gli è dovuto da MF Power per l’attività di amministratore
svolta, ad eccezione di quanto eventualmente dovuto agli amministratori ed ai
sindaci sulla base dei compensi pattuiti;                 (b) far tenere
un’assemblea dei soci di MF Power, per deliberare l’accettazione delle
dimissioni di cui al precedente art. 4.1 (a), con il più ampio esonero di
responsabilità per gli amministratori uscenti, e nominare contestualmente i
nuovi amministratori e sindaci di MF Power;                 (c) far sì che la
persona designata dall’Acquirente come Amministratore della Società (di seguito
“Amministratore”), secondo quanto indicato nel successivo paragrafo (ii) (c) del
presente articolo, accetti tale designazione, nonché a far si che detto
Amministratore dia le sue dimissioni irrevocabili dalla carica a semplice
richiesta dell’Acquirente ed, in ogni          

--------------------------------------------------------------------------------



Torna a Indice

14

        caso, entro i 5 (cinque) Giorni Lavorativi seguenti la data del
pagamento della Terza Parte del Prezzo;               (ii) l’Acquirente
s’impegna e si obbliga a:                 (a) corrispondere la Prima Parte del
Prezzo;                 (b) far sì che MF Power compia ogni ulteriore attività
che ragionevolmente dovesse rendersi necessaria o opportuna per consentire
l’ottenimento integrale delle sovvenzioni a fondo perduto di cui alle Richieste
488;                 (c) nominare un Amministratore indicato dai Venditori, il
quale agirà conformemente alle direttive impartite dall’Acquirente e sarà
pienamente manlevato da ogni e qualsiasi conseguenza pregiudizievole derivante a
MF Power S.r.l. dal fatto che tale Amministratore abbia agito nel rispetto delle
direttive impartitegli dall’Acquirente.             4.2 Le Parti convengono
espressamente e riconoscono l’unitarietà ed inscindibilità delle obbligazioni di
cui al precedente articolo, nonostante la loro varietà e pluralità. Le Parti
convengono altresi che tutte le azioni e le operazioni di cul al precedente art.
4.1 saranno considerate come una singola operazione così che, a scelta della
Parte che vi abbia interesse, nessuna azione od operazione si può considerare
compiuta sino a quando tutte le altre azioni ed operazioni non siano state
effettuate ai sensi del Contratto. Le Parti riconoscono la natura essenziale
della presente disposizione.       5. DICHIARAZIONI E GARANZIE DEI VENDITORI    
    5.1 I Venditori dichiarano e garantiscono all’Acquirente che tutte le
informazioni ed i dati contenuti nelle o riferiti alle dichiarazioni e garanzie
di cui al presente art. 5 sono veritieri e corretti e che nessuna informazione
di carattere rilevante di cui solo i Venditori sono a conoscenza in merito ai
Progetti è stata sottaciuta all’Acquirente. Le dichiarazioni e garanzie previste
nel presente art. 5 sono e saranno veritiere, accurate e complete alla data di
sottoscrizione del Contratto ed alla data del Closing, fatta salva ogni
eventuale circostanza o situazione delle quali i Venditori vengano a conoscenza
o che si verifichino successivamente alla data di sottoscrizione del Contratto e
che possano dare luogo a difformità o inadempimenti rispetto alle dichiarazioni
e garanzie di cui al presente Art. 5. Resta inteso che i Venditori si impegnano
a comunicare prontamente all’Acquirente, comunque entro e non oltre la Data del
Closing, ogni eventuale modifica delle dichiarazioni e garanzie rilasciate in
forza del Contratto.           In particolare, i Venditori dichiarano e
garantiscono quanto segue:         (A) COSTITUZIONE E CAPACITÀ GIURIDICA DEI
VENDITORI           (i) I Venditori sono società debitamente costituite ed
iscritte nel registro delle Imprese di Milano e Roma e non si è verificata
alcuna causa di scioglimento liquidazione o fallimento né esistono o sono
minacciate circostanze che possano dar luogo ai predetti procedimenti.        

--------------------------------------------------------------------------------



Torna a Indice

15.

    (ii) I Venditori sono dotati di piena capacità per formalizzare ed adempiere
le obbligazioni del presente Contratto che non confliggono con alcuna
prescrizione dei propri Statuti Sociali né con alcuna disposizione, legale,
amministrativa, accordo, contratto, o impegno significativo per la prosecuzione
della Società per le quali si sono obbligati.               (iii) I Venditori
hanno ottenuto dai propri organi interni tutte le autorizzazioni necessarie per
la formalizzazione e l’esecuzione del presente Contratto.               (iv) In
relazione al presente Contratto, salvo l’autorizzazione di cui all’art. 11, non
è necessaria altra autorizzazione.             (B) COMPOSIZIONE DEL CAPITALE
SOCIALE             Il capitale sociale di MF Power è pari ad Euro 750.000,00
i.v. diviso in quote, validamente emesso, sottoscritto ed interamente versato.
Non esistono opzioni o altri diritti di qualunque genere che permettano a terze
parti di sottoscrivere od acquisire quote delle Società, né alcun diritto sulle
stesse. In particolare le Quote, che sono nella piena e libera titolarità dei
Venditori, sono libere da qualsiasi richiesta, interesse, diritto di opzione,
veto o altro diritto, reale o obbligatorio, di terzi, nonché da qualunque pegno,
ipoteca, sequestro, privilegio, vincolo, usufrutto, peso, onere o restrizione
similare, di qualsiasi natura e con tutti i diritti e i benefici ad esse
inerenti, compreso il diritto a ricevere dividendi (siano essi dichiarati
distribuibili o meno), con l’unica eccezione del pegno, costituito in favore di
BNP Paribas, di cui all’art. 1.2.           (C) PARTECIPAZIONE NELLA SOCIETA’  
          (i) Le Quote rappresentano il 51% del capitale della Società
sottoscritto e versato e sono del valore nominale di 1 Euro ciascuna.          
  (ii) Non esiste patto tra i Venditori e terzi relativo alla Società e/o al
trasferimento delle Quote che vincoli o possa vincolare l’Acquirente o che in
altra forma possa pregiudicare la realizzazione del Contratto da parte propria o
da parte dei Venditori.           (D) ASPETTI SOCIETARI E CONTABILI            
  (i) La Società non possiede né direttamente né indirettamente azioni né valori
né ha alcuna partecipazione in qualunque società o entità.             (ii) I
libri societari richiesti dalla legge sono tenuti in conformità alle
disposizioni di legge. Tutti i predetti libri si trovano in possesso e sotto il
controlio della Società e sono corretti.             (iii) I libri societari e i
libri contabili ed altri documenti societari sono aggiornati e rispettano i
requisiti legali richiesti e contengono dati ed informazioni completi e
aggiornati. Tutti i predetti documenti si trovano in possesso e sotto il
controllo della        

--------------------------------------------------------------------------------



Torna a Indice

16.

      Società sono corretti e non si è riscontrata alcuna notifica o reclamo di
rettifica. I predetti documenti che la Società deve obbligatoriamente avere per
legge, sono corretti veritieri perfettamente conformi alle disposizioni di leggi
ad essi applicabili.             (iv) La Società ha depositato validamente ed
efficacemente i suoi documenti contabili annuali nel Registro delle Imprese,
dopo essere stati regolarmente approvati dall’Assemblea.           (E)
SITUAZIONE PATRIMONIALE           (i) Come Allegato B si allega la Situazione
Patrimoniale.             (ii) La Situazione Patrimoniale descrive lo stato
della Società alla data di riferimento ed è stata redatta in conformità alla
legge e ai Principi Contabili, in tutti i loro aspetti rilevanti e riflette
fedelmente lo stato patrimoniale e la situazione finanziaria della Società. La
Società non ha sopravvenienze attive o passive attuali o potenziali rispetto a
terze parti, debiti, beni garanzie e quant’altro che non siano riprodotti nella
Situazione Patrimoniale in accordo ai Principi Contabili.             (iii) La
Società non è incorsa dalla data delta Situazione Patrimoniale in aicun tipo di
passività o di responsabilità diversa da quelle derivate dal corso ordinario
della sua attività.           (F) CONTRATTI           (i) I Venditori dichiarano
che nessun loro dipendente e/o consulente ha assunto in nome e per conto della
Società obbligazioni contrattuali o impegni di altra natura in violazione delle
procedure di gestione della società concordate ed applicate dalle Parti.        
    (ii) Tutti gli impegni contrattuali dei Venditori nei confronti di MF Power
sono stati adempiuti o saranno adempiuti dai Venditori alle rispettive scadenze.
            (iii) Non ci sono né sono stati minacciati per iscritto azioni o
reclami di alcun genere nei confronti della Società relativi a richieste di
compensazione o indennizzo per danni e pregiudizi o qualsiasi altra somma da
pagare, ad eccezione di quelli comunicati all’Acquirente in ottemperanza alle
procedure di gestione della società concordate ed applicate dalle Parti.        
    (iv) La Società non ha dipendenti.             (v) Tutti i contratti, gli
accordi e gli altri impegni in cui è parte la Società sono validi ed efficaci,
la Società e le altre parti di ciascuno dei suddetti contratti hanno adempiuto
tutte le obbligazioni che dovevano essere adempiute fino alla data odierna, né
la Società né alcuna delle Parti è inadempiente o in ritardo rispetto ai termini
di alcuno dei precedenti contratti, e non esiste alcuna condizione né alcun
evento che faccia supporre l’inadempimento a uno qualunque dei predetti
contratti.

--------------------------------------------------------------------------------



Torna a Indice

17.

    (vi) I Venditori dichiarano che la Società non ha in essere alcun contratto
con società facenti parte del Gruppo Merloni, eccezion fatta per il contratto di
servizi con MPE del 17 giugno 2005.             (vii) I Venditori dichiarano che
la Società non vanta alcun credito nei confronti dei Venditori medesimi e che,
in particolare, il prestito concesso a Fineldo è stato integralmente rimborsato.
          (G) CAUSE IN CORSO           (i) Ad eccezione della causa di
opposizione a decreto ingiuntivo n. 647/04 del 16.09.2004, notificato il
27.09.2004 - r.g. 1789/04 pendente avanti il Tribunale di Potenza, non esiste,
né è stata minacciata per iscritto alcuna azione, causa giudiziale (includendo
senza limite alcuno quelle penali, civili e amministrative) o stragiudiziale,
reclamo od arbitrato contro la Società;             (ii) la Società non è parte
in alcun procedimento contro alcun Amministratore attuale o passato della
Società in relazione ad alcuna azione o omissione a causa della quale la Società
o il predetto Amministratore, possano essere responsabili in via residuale.    
      (H) IMPOSTE E TASSE           (i) La Società ha presentato in modo
regolare e puntuale tutte le dichiarazioni fiscali e contabili obbligatorie ed
ha pagato regolarmente gli oneri relativi alle le stesse. Gli originali o le
copie di tutta la documentazione fiscale sono a disposizione, della Società.    
        (ii) La Società ha pagato regolarmente e puntualmente tutte le tasse
liquide ed esigibili o ha ottenuto da parte delle Autorità il posticipo del
pagamento, così come tutte le tasse le contribuzioni e qualsiasi altro tipo di
tributo statale regionale e locale.             (iii) La Società ha effettuato
correttamente le ritenute corrispondenti ai pagamenti realizzati ed ha proceduto
al versamento delle somme ritenute dal Fisco.             (iv) Non esiste alcuna
obbligazione di natura tributaria, rispetto all’attivo della Società diversa da
quelle che sono riportate nel conto annuale e nelle dichiarazioni fiscali
presentate dalla Società sino ad oggi.             (v) Per il solo fatto della
formalizzazione del Contratto non si produrrà alcuna modificazione negativa
nella situazione tributaria, nei benefici fiscali e, in generale, nei credit
diritti e obblighi di natura fiscale della Società.             (vi) La Società
non ha in essere alcuna ispezione fiscale ne gli è stato notificato alcun
procedimento in merito.             (vii) Nel rispetto dei Principi Contabili,
la Società ha accantonato tutti gli importi necessari e sufficienti per il
pagamento di tutte        

--------------------------------------------------------------------------------



Torna a Indice

18.

      le tasse relative alle sue operazioni incluse quelle che non sono ancora
esigibili e quelle il cui pagamento è stato differito.             (viii) Tutti
i debiti e le obbligazioni della Società in relazione alle tasse o alle Autorità
tributarie alla data del Bilancio, sia in qualità di obbligato principale, sia
in qualità di entità responsabile in via residuale sono adeguatamente dimostrate
o sono coperte da specifiche previsioni nel predetto Bilancio.           (I)
ASSICURAZIONI           (i) Le polizze assicurative in essere in favore della
Società sono quelle indicate nell’Allegato 5.1.(I).             (ii)


Non esiste alcuna richiesta di indennizzo in relazione alle assicurazioni
stipulate dalla Società, eccezion fatta per i Sinistri in corso: rispettivamente
n° 012046425 e 012046428 di cui alla Polizza CAR 248752351.

          (J) IMMOBILIZZAZIONI BENI IMMOBILI           (i) La Società è
proprietaria e nel possesso pacifico della totalità degli immobili, indicati in
bilancio, dei quali ha il possesso esclusivo. Ogni somma dovuta ai proprietari
degli immobili in locazione a titolo di canone o spese o per qualsiasi altro
titolo fino alla data del Closing è stata e sarà regolarmente pagata.          
  (ii) I costi gli oneri le spese di qualunque natura ivi inclusi quelli
relativi ad eventuali consulenze con i terzi che la Società dovesse sostenere
prima del Closing, o successivamente ma per notifiche ricevute prima del
Closing, per conformare ove previsto dalle disposizioni di leggi e regolamenti
applicabili, i beni mobili e immobili locati alle disposizioni in materia di
sicurezza e protezione, saranno esclusivamente a carico dei Venditori i quali
s’impegnano a far si che i suddetti lavori vengano compiuti nei tempi tecnici
necessari. Questi ultimi provvederanno direttamente ai relativi pagamenti ovvero
provvederanno a rimborsare alla Società a semplice richiesta di questa ultima
nel caso in cui siano state compiute anticipazioni da parte della stessa per il
compimento delle attività in parola.           (K) CONFORMITA’ ALLE DISPOSIZIONI
DI LEGGE           (i) La Società non ha ricevuto alcun reclamo, comunicazione o
richiesta scritta da parte di autorità competenti che influisca sulla conduzione
della propria attività o che possa diminuirne la redditività o che ne limitino o
addirittura ne impediscano la piena disponibilità ed uso dei beni della Società.
          (L) ATTIVITÀ IN ESECUZIONE           (i) Dalla data della Situazione
Patrimoniale e salvo quanto indicato nel Contratto e/o i suoi Allegati e fino
alla data di Closing, le attività della Società sono state compiute o si        

--------------------------------------------------------------------------------



Torna a Indice

19.

      compiranno nella forma ordinaria e con gli stessi criteri utilizzati in
precedenza, e non esistano fatti o eventi che possano, isolatamente o
congiuntamente con altri, avere un effetto sostanziale avverso nella posizione
finanziaria, nel valore netto, nelie attività o nella capacità di produrre
benefici alla Società.           (M) LICENZE             (i) La Società non ha
ricevuto alcuna notifica, per infrazione o mancanza delle Licenze necessarie per
lo sviluppo dei suoi affari vigenti alla data.           (N) AMBIENTE          
  (i) Alla Società non è stata notificata alla firma di questo Contratto nessun
atto sanzionatorio per infrazioni della normativa ambientale.           (O)
ASSENZA DI VINCOLI, CONSENSI DI TERZI ED AUTORIZZAZIONI             (i) La
sottoscrizione del Contratto e dei documenti collegati allo stesso, la loro
esecuzione e l’adempimento delle obbligazioni ivi previste da parte dei
Venditori, non comportano la violazione del proprio statuto sociale,
l’inadempimento di alcuna obbligazione contrattuale, la violazione di una
qualsiasi delibera dei Venditori, decisione, ordine o provvedimento giudiziario
od arbitrale, reso nei confronti dei Venditori, né la violazione di
provvedimenti normativi o amministrativi, né è in corso alcun procedimento
giudiziale o arbitrale alla data del presente Contratto, tale da incidere sulla
validità, efficacia ed esecuzione del Contratto.             (ii) Salvo quanto
indicato all’art. 8 dello Statuto della Società, non sussistono in relazione a
quest’ultima diritti o accordi di prelazione, opzione o di altra natura,
attualmente validi ed efficaci, che attribuiscano o possano attribuire a terzi
e/o altre parti in futuro la facoltà di acquistare o essere invitato ad
acquistare, in tutto o in parte, le Quote.             (iii) Ad eccezione
dell’autorizzazione da parte dell’autorità Antitrust di cui al successivo art.
11 e dell’autorizzazione di cui all’Allegato A, la sottoscrizione del Contratto
e dei documenti ad esso collegati, la loro relativa esecuzione e l’adempimento
delle obbligazioni ivi previste da parte dei Venditori (i) non richiedono il
consenso, l’autorizzazione, l’approvazione, il nulla osta od il rilascio di
concessioni o licenze da parte di pubbliche amministrazioni o di privati; (ii)
non conferiscono a terzi diritti di recesso o di risoluzione di rapporti
contrattuali in essere con la Società; (iii) non comportano la perdita,
l’inefficacia, la caducazione od il ritiro di licenze, autorizzazioni o permessi
amministrativi rilasciati alla Società; (iv) non violano alcun accordo cui la
Società sia vincolata, né alcuna decisione,        

--------------------------------------------------------------------------------



Torna a Indice

20.

      provvedimento giudiziario o arbitrale, ordine o provvedimento reso nei
confronti della Società.             (iv) Non sussistono patti o accordi di
alcun genere, attualmente validi ed efficaci, idonei a conferire a chicchessia
il diritto di pretendere indennizzi o avanzare pretese verso la Società per
effetto del trasferimento delle Quote ai sensi del Contratto.         6.
DICHIARAZIONI E GARANZIE DELL’ACQUIRENTE – RISARCIMENTO DELL’ACQUIRENTE        
6.1 L’Acquirente dichiara e garantisce che:             (i) è una società
validamente costituita ed esistente e in bonis ai sensi della legge italiana e
ha tutti i poteri e l’autorità necessari per sottoscrivere il Contratto e
compiere le operazioni previste nello stesso;             (ii) la sottoscrizione
del Contratto e l’esecuzione delle obbligazioni previste nel medesimo: non
violano e non violeranno alcuna legge o regolamento applicabile all’ Acquirente
o alcuna disposizione dello statuto dell’Acquirente; e non costituiscono
inadempimento di alcun accordo o previsione contrattuale di cui sia parte
l’Acquirente;             (iii) ha assunto tutte le delibere e ha posto in
essere le altre azioni societarie necessarie per conferire ai firmatari del
Contratto gli opportuni poteri per sottoscrivere, compiere ed adempiere tutte le
obbligazioni previste a carico dell’Acquirente dal Contratto, e per rendere tali
disposizioni vincolanti ed efficaci nei confronti dell’Acquirente;            
(iv) salvo quanto previsto agli articoli 1.4 ed 11, la sottoscrizione del
Contratto e l’esecuzione da parte dell’Acquirente delle operazioni previste nel
medesimo non richiedono alcuna comunicazione, approvazione o altra
autorizzazione di qualunque autorità pubblica o governativa, nazionale o
sopranazionale;             (v) possiede risorse adeguate, comprese le risorse
finanziarie, per adempiere a tutte le obbligazioni assunte dallo stesso ai sensi
del Contratto;             (vi) non esiste alcuna persona che, per effetto di un
qualsiasi contratto o accordo con l’Acquirente, abbia diritto ad una commissione
come procacciatore, mediatore o intermediario in relazione a, o in collegamento
con, le operazioni previste dal Contratto, e l’Acquirente non ha avuto alcun
rapporto relativo alle operazioni previste nel Contratto con alcuna persona che
possa richiedere a ciascuno dei Venditori una commissione di intermediazione o
un’altra commissione.           6.2 L’Acquirente con la sottoscrizione del
Contratto si impegna a tenere totalmente indenne e a manlevare i Venditori da
qualsiasi perdita derivante da qualunque violazione delle dichiarazioni e
garanzie di cui al presente articolo. La richiesta di indennizzo da parte dei
Venditori dovrà essere presentata entro il 31 dicembre 2008, successivamente a  
     

--------------------------------------------------------------------------------



Torna a Indice

21.

    tale data nessun obbligo di indennizzo sarà in capo all’Acquirente„ fermo
restando però che qualunque richiesta o pretesa avanzata dai Venditori nei
confronti dell’Acquirente prima della scadenza del termine sopra indicato
rimarrà in essere fino alla decisione definitiva in merito alla stessa.        
  6.3 Le dichiarazioni e garanzie previste nel presente art. 6 sono veritiere,
accurate e complete alla data di sottoscrizione del Contratto.         7.
OBBLIGHI DI RISARCIMENTO DEI VENDITORI           7.1 I Venditori si impegnano a
risarcire e tenere indenne l’Acquirente, ovvero su richiesta di quest’ultimo, la
Società, da qualsivoglia Perdita, danno, passività o spesa (incluse le spese
legali) o da conseguenze finanziarie di qualsiasi genere direttamente o
indirettamente sostenute o patite dall’Acquirente o dalla Società a seguito di:

              a) inadempimento da parte dei Venditori al Contratto;            
  b) qualsiasi imprecisione o dichiarazione non veritiera contenuta nelle
dichiarazioni e garanzie rilasciate nel precedente art. 5 o negli Allegati del
Contratto o qualsiasi violazione delle stesse;               c) richieste
fondate su obblighi o passività a carico della Società non inseriti nella
Situazione Patrimoniale;               d) pretese di terzi nei confronti della
Società derivanti da atti, omissioni o fatti antecedenti la data del Closing e
non comunicati;               e) passività effettive o potenziali a carico della
Società in essere alla data del Closing e non comunicate.               Resta
inteso che il suddetto obbligo non si applicherà a sopravvenienze nascenti da
contratti od altri impegni scritti recanti la sottoscrizione di funzionari
dell’Acquirente.             7.2 La richiesta dell’Acquirente relativa a
risarcimenti eventualmente dovuti ai sensi del presente art. 7 dovrà essere
inviata ai Venditori mediante comunicazione scritta entro 15 (quindici) Giorni
Lavorativi dalla data in cui l’Acquirente avrà preso conoscenza dell’evento sul
quale la richiesta è fondata. Tale comunicazione dovrà essere assistita da ogni
possibile elemento anche documentale giustificativo dell’addebito.            
7.3 I Venditori disporranno di un termine di 15 (quindici) Giorni Lavorativi dal
ricevimento della predetta comunicazione, per contestarla con comunicazione
scritta diretta all’Acquirente, restando inteso che la mancata tempestiva
contestazione scritta determinerà l’obbligo dei Venditori di effettuare il
pagamento oggetto della richiesta entro i 15 (quindici) Giorni Lavorativi
successivi alla scadenza del termine per la contestazione, oltre che degli
interessi eventualmente maturati.             7.4 In caso di tempestiva
contestazione della richiesta di risarcimento ed in difetto di accordo tra le
Parti entro i successivi 30 (trenta) Giorni Lavorativi, l’Acquirente avrà
facoltà di instaurare un giudizio arbitrale ai sensi del successivo art. 9.    
   

--------------------------------------------------------------------------------



Torna a Indice

22.

  7.5 Qualora una richiesta di risarcimento sia originata da un’azione o
un’eccezione di terzi nei confronti dell’Acquirente e/o della Società, ivi
incluse senza limitazione alcuna eventuali autorità amministrative o tributarie,
l’Acquirente ed i Venditori gestiranno di comune accordo il relativo contenzioso
e l’Acquirente ed i Venditori potranno nominare consulenti e avvocati di loro
fiducia. In relazione alla sottoscrizione di eventuali accordi transattivi o
all’adozione di decisioni che comportino il riconoscimento e l’assunzione da
parte dei Venditori di tutte o parte delle obbligazioni oggetto del contenzioso
in essere, laddove i Venditori e l’Acquirente non dovessero trovare un accordo
in un tempo ragionevole, i Venditori avranno il diritto di assumere la decisione
finale, tenendo comunque in considerazione quanto sostenuto dall’Acquirente
anche mediante i propri avvocati e consulenti, salvo il caso in cui l’Acquirente
comunichi ai Venditori di volersi assumere tutte o parte delle obbligazioni
oggetto del contenzioso in essere. I Venditori potranno avvalersi, a proprie
esclusive spese, di leggi sopravvenute e/o sanatorie per la risoluzione delle
controversie.           7.6 Resta inteso che il diritto di ottenere il
risarcimento ai sensi del presente art. 7 esclude qualsiasi altro diritto,
azione, rimedio, pretesa o mezzo di tutela a disposizione dell’Acquirente in
relazione alla violazione da parte dei Venditori delle dichiarazioni e garanzie
rilasciate ai sensi del Contratto, incluso il diritto di risolvere il Contratto.
          7.7 L’obbligo di risarcimento a cui potrà avere diritto l’Acquirente
in forza del presente art. 7 non dovrà comunque eccedere il 50% del Prezzo
pagato alla data in cui la richiesta di risarcimento è stata effettuata.        
  7.8 Nessun indennizzo sarà dovuto dai Venditori all’Acquirente sino a che
l’importo complessivo delle richieste di indennizzo non superi Euro 100.000,00=
(centomila), fermo restando che, al superamento di tale importo, i Venditori
saranno tenuti ad indennizzare l’Acquirente solo per la parte eccedente il
predetto importo.           7.9 I Venditori non saranno tenuti ad indennizzare
l’Acquirente per singole richieste di indennizzo inferiori a Euro 1.000,00
(mille/00).           7.10 Con riferimento all’obbligo di risarcimento di cui al
presente art. 7 i Venditori saranno obbligati in via solidale nei confronti
dell’Acquirente.           7.11 La richiesta di risarcimento da parte
dell’Acquirente dovrà essere presentata entro il 31 dicembre 2008.
Successivamente a tale data, nessun obbligo di risarcimento sarà in capo ai
Venditori, fermo restando però che qualunque richiesta o pretesa avanzata
dall’Acquirente nei confronti dei Venditori prima della scadenza del termine
sopra indicato rimarrà in essere fino alla decisione definitiva in merito al.la
stessa.         8 VARIE E OBBLIGO DI RISERVATEZZA           8.1 La
documentazione originale relativa a MF Power in possesso dei Venditori sarà resa
disponibile per l’Acquirente presso la sua sede a partire dal 10° (decimo)
Giorno Lavorativo successivo alla data di sottoscrizione del Contratto per il
ritiro della stessa da parte dell’Acquirente il quale si impegna a ritirarla nei
successivi 15 (quindici) Giorni Lavorativi dietro sottoscrizione della relativa
quietanza e

--------------------------------------------------------------------------------



Torna a Indice

23.

    anticipando tale ritiro con una comunicazione via telefax inviata al
Venditore almeno 24 ore prima del previsto ritiro.         8.2 Il Contratto,
unitamente agli Allegati, che ne formano parte integrante, costituisce l’intero
accordo delle Parti relativamente all’oggetto de quo, e supera e annulla ogni
altro eventuale precedente accordo verbale o scritto tra le Parti riferito allo
stesso oggetto. Qualunque modifica del Contratto o qualunque ulteriore
obbligazione assunta da una Parte in relazione all’oggetto de quo sarà
vincolante solo se comprovata per iscritto e sottoscritta dai rappresentanti
validamente autorizzati delle Parti.         8.3 Salvo i casi di decadenza
previsti nel Contratto, il mancato esercizio di un diritto spettante a una Parte
ai sensi del Contratto non sarà interpretato come una rinuncia alla facoltà di
avvalersi di tale diritto in un momento futuro o come una rinuncia a un
qualunque altro diritto spettante a quella Parte ai sensi del Contratto.        
  8.4 Nel caso di invalidità o inefficacia di qualsiasi disposizione del
Contratto, o di parte della stessa, le altre parti del Contratto conserveranno
la loro validità ed efficacia. In tal caso, le Parti saranno obbligate a
negoziare in buona fede la sostituzione delle disposizioni o delle parti affette
da invalidità o inefficacia, mediante pattuizioni aventi sostanzialmente Io
stesso effetto con riguardo alla materia e agli obiettivi del Contratto, salvo
che non operi l’inserzione automatica di norme imperative ai sensi dell’art.
1419 del codice civile.           8.5 Ciascuna delle Parti sopporterà tutte le
spese ed i costi relativi ai propri consulenti legali, contabili, finanziari o
di altra natura, per attività prestate ai fini della predisposizione e
negoziazione del Contratto e degli accordi che dovranno essere sottoscritti in
esecuzione o in correlazione allo stesso. Nessuno di tall costi sarà addebitato
a MF Power.           8.6 Le Parti dovranno mantenere, e dovranno fare sì che i
propri funzionari, amministratori, dipendenti e consulenti, mantengano il più
stretto riserbo e confidenzialità in merito al Contratto.

Per quanto riguarda i Progetti, il suddetto obbligo di confidenzialità sarà
mantenuto da entrambe le Parti fino al Closing, fermo restando l’obbligo dei
Venditori di non divulgare qualsiasi informazione relativa ai Progetti medesimi.
          8.7 Ogni comunicazione da effettuarsi ai sensi del Contratto dovrà
essere effettuata per iscritto per lettera raccomandata a.r., o a mezzo
corriere, o via telefax, confermato da lettera raccomandata a.r., ai seguenti
indirizzi, o a quelli successivamente indicati per iscritto con le stesse
modalità da una Parte all’altra:             (i) se a Fineldo:              
Fineldo S.p.A.
Via della Scrofa, 64
00186 Roma
Attn. Dott. Andrea Uncini
Fax: 06-6839.6349             (ii) se a MPE:

--------------------------------------------------------------------------------



Torna a Indice

24.

      MPE S.p.A.
Viale Certosa 247
20151 Milano
Attn. Ing. Carmine Biello
Fax: 02-3070.2571               (iii) se all’Acquirente:                 FOSTER
WHEELER ITALIANA S.p.A.
Via S. Caboto, 1
20094 Corsico (Milano)
Attn. Ing. Umberto della Sala
Fax: 02-4486.3043             8.8 Le comunicazioni si intenderanno ricevute nel
momento in cui giungerà all’indirizzo del destinatario la lettera raccomandata
(anticipata via fax) o il corriere contenente la Comunicazione.             8.9
I titoli degli articoli contenuti nel Contratto sono adottati a soli fini di
chiarezza espositiva e, pertanto, non costituiscono parte integrante del
Contratto né potranno essere utilizzati ai fini della sua interpretazione.      
      8.10 Il Contratto e gli Allegati al Contratto sono sottoscritti in
triplice copia, ciascuna delle quali da considerarsi come un originale, ma che
congiuntamente costituiranno un unico strumento.           9. LEGGE APPLICABILE
E CLAUSOLA COMPROMISSORIA             9.1 Il Contratto e i documenti
sottoscritti ai sensi dello stesso, saranno disciplinati, eseguiti e
interpretati ai sensi della legge italiana.             9.2 Qualsiasi
controversia fra le Parti derivante dall’interpretazione ed esecuzione
Contratto, e da ogni atto ad esso conseguente o connesso sarà risolta in maniera
definitiva ai sensi del Regolamento Arbitrale Nazionale della Camera Arbitrale
Nazionale e Internazionale di Milano da un collegio di 3 (tre) arbitri che
opereranno secondo quanto stabilito da tale Regolamento, che le Parti dichiarano
di conoscere e accettare integralmente. AI fine del procedimento arbitrale i
Venditori saranno considerati un’unica parte. Ciascuna parte avrà diritto di
nominare un arbitro ciascuno, mentre il terzo arbitro, che sarà il presidente
del Collegio, sarà nominato di comune accordo dai due arbitri nominati dalle
Parti ovvero, in mancanza di tale accordo, dal Presidente del Tribunale di
Milano su richiesta della parte più diligente. Gli arbitri applicheranno la
legge italiana e renderanno il proprio lodo in via rituale e secondo diritto. La
sede dell’arbitrato sarà Milano. I costi dell’arbitrato saranno sostenuti
secondo quanto deciso dal collegio arbitrale.           10. IMPOSTE E TASSE    
          Qualunque imposta di bollo, di registrazione, le spese notarili
afferenti al contratto di cessione di Quote verranno sopportate in misura
paritaria tra le Parti. Le spese di bollo e di registrazione dovute in caso
d’uso saranno sopportate dalla Parte che ne farà richiesta al competente
ufficio. Le imposte e le tasse derivanti dal trasferimento          

--------------------------------------------------------------------------------



Torna a Indice

25

    delle quote graveranno su ciascuna delle Parti come per legge.           11.
ANTITRUST             11.1 Le Parti, se richiesto dalle disposizioni normative
applicabili, provvederanno ad effettuare, entro 7 (sette) Giorni Lavorativi
dalla sottoscrizione del Contratto, la comunicazione della compravendita delle
Quote alla Commissione Europea, qualora l’operazione abbia rilevanza
comunitaria, ovvero alle competenti autorità per la tutela della concorrenza e
del mercato degli Stati Membri nonché dei paesi al di fuori dell’Unione Europea
sulla base della cui legislazione fosse obbligatoria la comunicazione della
compravendita delle Quote. A tal fine, i Venditori si impegnano a fornire e far
fornire tempestivamente all’Acquirente ed all’autorità interessata tutte le
informazioni ed i dati necessari (inerenti la Società, o comunque di competenza
di Venditori) in modo esatto, completo e veritiero.             11.2 L’obbligo
delle Parti di procedere al trasferimento delle Quote è sospensivamente
condizionato al verificarsi di uno dei seguenti eventi, alternativi tra loro:  
            a) il decorso del termine previsto dalla normativa applicabile senza
che l’autorità interessata abbia comunicato l’inizio dell’istruttoria prevista;
ovvero               b)   la comunicazione da parte di detta autorità di non
ritenere necessario avviare l’istruttoria;             11.3 Le Parti si
impegnano a notificarsi prontamente ogni comunicazione ricevuta dall’autorità
interessata e a collaborare per presentare tutta l’eventuale documentazione
richiesta dall’Autorità competente.             11.4 Qualora, nonostante
l’impegno delle Parti, non si sia verificata la condizione di cui all’art. 11.2
nel termine di 30 Giorni Lavorativi dalla notifica della comunicazione di cui
all’art. 11.1:               a) Le Parti si consulteranno immediatamente tra
loro e faranno del loro meglio al fine di superare eventuali impedimenti
all’avveramento della condizione;               b) in particolare, qualora per
la concessione della predetta autorizzazione siano richieste da parte
dell’autorità competente modifiche ai termini e condizioni previsti dal
Contratto, le Parti si obbligano a negoziare in buona fede ed a concordare tall
modifiche, purché le stesse non comportino una sostanziale variazione- delle
pattuizioni qui contenute o notevoli aggravi economici o finanziari, o
significativi maggiori rischi a carico di una o più delle Parti o della Società.
            11.5 Qualora la condizione sospensiva di cui al presente art. 11 non
si sia comunque verificata entro il 30 giugno 2006, ovvero la competente
autorità sia disposta ad autorizzare l’Operazione condizionandola al rispetto di
prescrizioni troppo onerose per l’Acquirente, il Contratto dovrà considerarsi
automaticamente privo di ogni efficacia e le Parti saranno liberate da ogni
residuo obbligo nascente dallo stesso, senza che alcuna delle Parti possa
vantare diritti o pretese nei confronti dell’altra a qualsiasi titolo o ragione.
         

--------------------------------------------------------------------------------



Torna a Indice

26

Milano, 31 gennaio 2006

  FINELDO S.p.A   /s/ Gian Oddone Merli

--------------------------------------------------------------------------------

  MPE S.p.A   /s/ Carmine Biello

--------------------------------------------------------------------------------

  FOSTER WHEELER ITALIANA S.p.A   /s/ Giovanni Franco Brustia

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------